[transactionagreement001.jpg]
Execution Version CONFIDENTIAL TRANSACTION AGREEMENT by and among THIRD POINT
REINSURANCE LTD., and THE PREFERRED SHAREHOLDERS NAMED HEREIN September 4, 2020
KE 70367551 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement002.jpg]
TABLE OF CONTENTS Page Article 1. Transactions
......................................................................................................................
2 Section 1.01 [Reserved]
..............................................................................................................
2 Section 1.02 Closing — Exchange.
............................................................................................
2 Article 2. [Reserved].
.........................................................................................................................
3 Article 3. Representations and Warranties and Certain Covenants of TPRe
.............................. 3 Section 3.01 Organization; Standing
..........................................................................................
3 Section 3.02 Capitalization
.........................................................................................................
4 Section 3.03 Authority; Noncontravention; Voting Requirement
.............................................. 4 Section 3.04 Governmental
Approvals
.......................................................................................
5 Section 3.05 Sale of Securities
...................................................................................................
5 Article 4. Representations and Warranties and Certain Covenants of the
Preferred Shareholders
...................................................................................................................................
5 Section 4.01 Organization; Standing
..........................................................................................
5 Section 4.02 Authorization; No Breach
......................................................................................
6 Section 4.03 Governmental Approvals
.......................................................................................
6 Section 4.04 Ownership of the Series B Preference Shares
........................................................ 6 Section 4.05
Acquisition for Investment
....................................................................................
6 Section 4.06 Restricted Securities
..............................................................................................
7 Section 4.07 Accredited Investor
................................................................................................
7 Section 4.08 Confidential Information
.......................................................................................
7 Section 4.09 Evaluation of and Ability to Bear Risks
................................................................ 7 Section 4.10
Non-Reliance
.........................................................................................................
7 Article 5. Covenants and Agreements
..............................................................................................
8 Section 5.01 Press Release and Announcements
........................................................................ 8
Section 5.02 Further Assurances
................................................................................................
8 Section 5.03 Certain Covenants of TPRe
...................................................................................
8 Section 5.04 Efforts
....................................................................................................................
9 Section 5.05 Registration Rights
................................................................................................
9 Section 5.06 Stock Exchange Listing
.........................................................................................
9 Section 5.07 Credit Rating
..........................................................................................................
9 Section 5.08 Approvals
...............................................................................................................
9 Section 5.09 Bermuda Monetary Authority Review
................................................................. 10 Article 6.
Conditions to the Obligations of the Parties at the Closing
........................................ 10 Section 6.01 Conditions to the
Obligations of TPRe at the Closing ......................................... 10
Section 6.02 Conditions to the Obligations of the Preferred Shareholders at the
Closing 10 Article 7. Mutual Release and Additional Agreements
................................................................ 10 Section 7.01
Mutual Release
....................................................................................................
10 Section 7.02 Additional Agreements.
.......................................................................................
11 Section 7.03 Confidentiality.
....................................................................................................
12 - i - 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement003.jpg]
Article 8. Definitions
........................................................................................................................
13 Article 9. Miscellaneous
..................................................................................................................
16 Section 9.01 No Survival of Representations or Warranties
.................................................... 16 Section 9.02 Termination
..........................................................................................................
16 Section 9.03 Preferred Shareholder Consents
........................................................................... 17
Section 9.04 Fees and Expenses
...............................................................................................
17 Section 9.05 Remedies
..............................................................................................................
17 Section 9.06 Waivers and Amendments
...................................................................................
17 Section 9.07 Successors and Assigns
.......................................................................................
17 Section 9.08 Severability
..........................................................................................................
17 Section 9.09 Counterparts
.........................................................................................................
18 Section 9.10 Descriptive Headings; Interpretation
................................................................... 18 Section
9.11 Entire Agreement
.................................................................................................
18 Section 9.12 No Third Party Beneficiaries
...............................................................................
18 Section 9.13 Governing Law; Jurisdiction; WAIVER OF JURY TRIAL
................................ 18 Section 9.14 Notices
.................................................................................................................
19 Section 9.15 No Strict Construction
.........................................................................................
20 - ii - 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement004.jpg]
SCHEDULES Schedule I – Preference Shares and Ownership Percentages ANNEXES Annex
A – Registration Rights EXHIBITS Exhibit A – Form of Certificate of Designation
of Series B Preference Shares of SiriusPoint - iii - 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement005.jpg]
TRANSACTION AGREEMENT THIS TRANSACTION AGREEMENT (this “Agreement”) is made and
entered into as of September 4, 2020, by and among (i) Third Point Reinsurance
Ltd., a Bermuda exempted company limited by shares (“TPRe”), (ii) Bain Capital
Special Situations Asia, L.P., a Cayman Islands limited partnership (“Bain”),
(iii) CCOF Master, L.P., a Delaware limited partnership (“Carlyle”), (iv)
Centerbridge Credit Partners Master, LP, a Delaware limited partnership, and
Centerbridge Special Credit Partners III, LP, a Delaware limited partnership
(collectively, “Centerbridge”), and (v) GPC Partners Investments (Canis) LP, a
Delaware limited partnership (“Gallatin” and, together with Bain, Carlyle and
Centerbridge, collectively, the “Preferred Shareholders”). TPRe and the
Preferred Shareholders are collectively referred to herein as the “Parties” and
individually as a “Party.” Capitalized terms used herein have the meanings given
to such terms in Article 8. WHEREAS, Sirius International Insurance Group, Ltd.
(the “Company”), TPRe and Yoga Merger Sub Limited, a Bermuda exempted company
limited by shares and a wholly owned Subsidiary of TPRe (“Merger Sub”), are
party to that certain Agreement and Plan of Merger (the “Merger Agreement”),
dated as of August 6, 2020, pursuant to which, among other things, Merger Sub
will merge with and into the Company, with the Company surviving as a wholly
owned subsidiary of TPRe (the “Merger”). Upon the closing of the Merger, TPRe
will change its corporate name to SiriusPoint, Ltd. (“SiriusPoint”); WHEREAS,
that certain Certificate of Designation of Series B Preference Shares of the
Company (the “Series B Certificate of Designation”), dated November 5, 2018,
sets forth the designations, preferences and privileges, voting, relative,
participating, optional and other special rights, and qualifications,
limitations and restrictions of the Series B Preference Shares in addition to
those set forth in the Memorandum of Association of the Company and the Bye-Laws
of the Company; WHEREAS, as of the date hereof, the Preferred Shareholders
collectively own 100% of the issued and outstanding Series B Preference Shares;
WHEREAS, the Preferred Shareholders have made certain claims against the
Company, including under the Series B Certificate of Designation (which include,
without limitation, those claims referenced and arising from the matters
discussed in the redemption notices and related correspondence sent by the
Preferred Shareholders to the Company and to the board of directors of the
Company (the “Company Board”) dated April 12, 2020 and April 13, 2020, and in
letters from Kirkland & Ellis LLP to the Company Board dated March 30, 2020, May
16, 2020 and May 27, 2020) (collectively, the “Potential Claims”); WHEREAS, the
Parties have discussed and negotiated a proposal intended to satisfy the change
in control payment obligation set forth in the Series B Certificate of
Designation and to resolve and release all Potential Claims previously asserted
under the Series B Certificate of Designation against the Company; and WHEREAS,
on the terms and subject to the conditions set forth in this Agreement,
concurrent with or immediately following the consummation of the Merger and the
other transactions contemplated by the Merger Agreement, at the Closing, in full
satisfaction of the Potential Claims, TPRe and the Preferred Shareholders desire
to effect the exchange of all outstanding Series B Preference Shares held by the
Preferred Shareholders, in such amounts to be determined in accordance herewith,
for newly designated and issued Series B preference shares, par value of $0.10
per share, of SiriusPoint (“SiriusPoint Preference Shares”) and, at TPRe’s
election, for the Cash Payment Amount (defined below). 1 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement006.jpg]
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein, and intending to be legally bound, the Parties
hereby agree as follows: Article 1. Transactions. Section 1.01 [Reserved].
Section 1.02 Closing — Exchange. (a) Exchange. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, (i) TPRe shall pay or
issue and deliver to the Preferred Shareholders (A) cash in such amount as it
shall determine in its discretion (the “Cash Payment Amount”) (provided, that if
the Cash Payment Amount is less than the Total Payment Amount, the Cash Payment
Amount may not exceed $60,000,000) plus (B) a number of duly authorized, validly
issued, fully paid and non-assessable SiriusPoint Preference Shares (the
“Exchange Shares”), having the terms and conditions set forth in the certificate
of designation of TPRe substantially in the form attached hereto as Exhibit A
(the “SiriusPoint Certificate of Designation”), in an amount that, when the
aggregate Liquidation Preference (as defined in the SiriusPoint Certificate of
Designation) of the Exchange Shares is added to the Cash Payment Amount, it will
equal the sum of (x) an aggregate of $260,000,000 plus (y) to the extent Closing
occurs after May 6, 2021, $1,875,000 per month (or a pro rata amount for a
portion of such month) from May 6, 2021 through the Closing (the “Total Payment
Amount”), and (ii) the Preferred Shareholders shall surrender to TPRe, in
exchange for the Exchange Shares, all of the outstanding Series B Preference
Shares held by the Preferred Shareholders (the “Exchange”). The number of Series
B Preferences Shares to be issued and delivered (the “Exchange Amount”) shall
equal the quotient of (x) (A) the Total Payment Amount minus (y) the Cash
Payment Amount, divided by (y) $25.00. The number of Exchange Shares to be
issued to each Preferred Shareholder in the Exchange shall equal the product of
(x) the Exchange Amount multiplied by (y) such Preferred Shareholder’s pro rata
ownership percentage as set forth on Schedule I of this Agreement, in column
III. The amount of cash to be paid to each Preferred Shareholder in the Exchange
shall equal the product of (x) the Cash Payment Amount multiplied by (y) such
Preferred Shareholder’s pro rata ownership percentage as set forth on Schedule I
of this Agreement, in column III. If the Cash Payment Amount is less than the
Total Payment Amount, at the Closing, TPRe shall deliver to each Preferred
Shareholder the applicable number of Exchange Shares registered in the name of
such Preferred Shareholder, free and clear of all Encumbrances, and shall record
such Preferred Shareholder as the owner of such Exchange Shares on the books and
records of TPRe. In addition, on or prior to the Closing, TPRe shall (i) execute
and deliver to the Preferred Shareholders a copy of the SiriusPoint Certificate
of Designation, duly executed by TPRe, and (ii) file the SiriusPoint Certificate
of Designation with the Registrar as required under the Bermuda Companies Act.
Unless this Agreement is terminated or TPRe or SiriusPoint fail to comply with
their obligations to consummate the Exchange as contemplated hereby, each
Preferred Shareholder agrees that it shall not exercise any right to require the
Company to redeem its Series B Preference Shares pursuant to Section 6 of the
Series B Certificate of Designation; provided that this sentence shall not apply
to the Preferred Shareholders to the extent TPRe has terminated the Merger
Agreement or filed suit or delivered a written notice seeking to terminate the
Merger Agreement. (b) [Reserved] (c) Procedures for Exchange. The number of
Series B Preference Shares to be surrendered by each Preferred Shareholder in
exchange for the Cash Payment Amount and the Exchange Shares in the Exchange is
set forth on Schedule I of this Agreement, in column II, which represents all of
the Series B Preference Shares beneficially owned by such Preferred Shareholder.
Each Preferred Shareholder hereby acknowledges and agrees that as a result of
the Exchange, the Series B Preference Shares held by such 2 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement007.jpg]
Preferred Shareholder shall be cancelled and shall cease to be issued and
outstanding. To the extent applicable, at the Closing, each Preferred
Shareholder shall deliver to TPRe stock certificates evidencing the outstanding
Series B Preference Shares held by such Preferred Shareholder for cancellation,
or an affidavit of lost certificate in customary form. The Parties shall work in
good faith to prepare a written calculation of the Exchange Amount and the
number of Exchange Shares to be issued to each Preferred Shareholder in the
Exchange or, if TPRe elects to pay the Cash Payment Amount, a written
calculation of the Cash Payment Amount and the portion of the Cash Payment
Amount to be paid to each Preferred Shareholder, no later than five (5) Business
Days prior to the Closing. If TPRe elects to make any Cash Payment Amount, at
the Closing, TPRe shall deliver the applicable portion of the Cash Payment
Amount to each Preferred Shareholder by wire transfer of immediately available
U.S. federal funds, to an account designated by such Preferred Shareholder in
writing. (d) No Fractional Shares. Notwithstanding any provision of this
Agreement to the contrary, no fraction of a SiriusPoint Preference Share may be
issued in connection with the Exchange and no dividends or other distributions
with respect to SiriusPoint Preference Shares shall be payable on or with
respect to any such fractional share and no such fractional share will entitle
the owner thereof to vote or to any rights of a shareholder of TPRe or
SiriusPoint. In lieu of the issuance of any such fractional SiriusPoint
Preference Share, any Preferred Shareholder who would otherwise have been
entitled to a fraction of a SiriusPoint Preference Share shall be paid cash,
without interest, in an amount equal to the product of (i) the fractional
interest in a SiriusPoint Preference Share to which such Preferred Shareholder
would otherwise be entitled under this Section 1.02 but for this Section 1.02(d)
multiplied by (ii) $25.00. At the Closing, any amounts payable under this
Section 1.02(d) to any Preferred Shareholder shall be paid by TPRe by wire
transfer of immediately available U.S. federal funds to an account designated by
such Preferred Shareholder in writing. (e) [Reserved]. (f) Closing. Subject to
the satisfaction or waiver of the conditions set forth in Article 6, the closing
of the transactions described in this Section 1.02 (collectively, the
“Transactions”) shall occur concurrent with or immediately following the
consummation of the Merger and the other transactions contemplated by the Merger
Agreement, to occur at the closing thereof by means of email or other electronic
transmission (the “Closing”), or at such other date, time or place as the
Parties agree in writing (the date on which the Closing occurs is referred to
herein as the “Closing Date”). Article 2. [Reserved]. Article 3. Representations
and Warranties and Certain Covenants of TPRe. As a material inducement to the
Preferred Shareholders to enter into this Agreement and consummate the
transactions contemplated hereby, TPRe hereby represents and warrants (and, in
the case of Section 3.03(a), covenants) to the Preferred Shareholders as of the
date hereof and as of the Closing Date as follows, except as disclosed in any
report, schedule, form, statement or other document (including exhibits) filed
with, or furnished to, the U.S. Securities and Exchange Commission (“SEC”) since
January 1, 2019 by TPRe and publicly available at least three (3) Business Day
prior to the date hereof (the “TPRe SEC Documents”), other than disclosures
contained in the “Risk Factors” or “Forward-Looking Statements” sections of such
TPRe SEC Documents or that otherwise constitute risk factors or forward-looking
statements; provided, that the disclosures therein shall not be deemed to
qualify any representations and warranties made in Section 3.01, Section 3.02 or
Section 3.03: Section 3.01 Organization; Standing. 3 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement008.jpg]
(a) Each of TPRe and its Subsidiaries (i) is a corporation or other legal
entity, duly incorporated or organized, validly existing and in good standing
(with respect to jurisdictions that recognize such concept) under the Laws of
its jurisdiction of incorporation or organization, (ii) has full corporate or
similar power and authority to own, lease and operate its properties, rights and
assets and to conduct its business as presently conducted, and (iii) is duly
qualified or licensed to do business as a foreign corporation and is in good
standing (with respect to jurisdictions that recognize such concept) in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except, in the case of clause (iii), where such failure would not,
individually or in the aggregate, reasonably be likely to have a TPRe Material
Adverse Effect. (b) A true and correct copy of each of the TPRe Organizational
Documents is included in the TPRe SEC Documents. TPRe is not in violation of any
provisions of the TPRe Organizational Documents. Section 3.02 Capitalization.
The representations and warranties of TPRe in Section 4.02 of the Merger
Agreement were, as of the date of the Merger Agreement, true and correct in all
respects. Between the date of the Merger Agreement and the date hereof, neither
TPRe nor any of its Subsidiaries has taken, authorized, or committed or agreed
(in writing or otherwise) to take, any of the actions described in Sections
5.01(b)(i), (ii), (iii) or (iv) of the Merger Agreement. Section 3.03 Authority;
Noncontravention; Voting Requirement. (a) TPRe has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the Transactions. The execution, delivery and
performance by TPRe of this Agreement and the SiriusPoint Certificate of
Designation, and the consummation by TPRe of the Transactions, will be or have
been, as applicable, on or prior to September 11, 2020, duly authorized and
approved by the TPRe Board and, except for such authorization by the TPRe Board,
executing and delivering the SiriusPoint Certificate of Designation, filing the
SiriusPoint Certificate of Designation with the Registrar pursuant to the
Bermuda Companies Act, and the corporate actions necessary to consummate the
Merger, no other corporate action on the part of TPRe is necessary to authorize
the execution, delivery and performance by TPRe of this Agreement and the
SiriusPoint Certificate of Designation and the consummation by TPRe of the
Transactions. This Agreement has been duly executed and delivered by TPRe and,
assuming due authorization, execution and delivery hereof by the other Parties,
constitutes a legal, valid and binding obligation of TPRe, enforceable against
TPRe in accordance with its terms, except that such enforceability (i) may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, rehabilitation, conservatorship, liquidation, receivership and other
similar Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (clauses (i) and (ii),
collectively, the “Bankruptcy and Equity Exception”). (b) [Reserved]. (c)
Neither the execution and delivery of this Agreement by TPRe, nor the
consummation by TPRe of the Transactions, nor performance or compliance by TPRe
with any of the terms or provisions hereof, will (i) conflict with or violate
any provision of (A) the TPRe Organizational Documents or (B) the similar
organizational documents of any of TPRe’s Subsidiaries in any material respect
or (ii) assuming (A) compliance with the matters set forth in Section 4.02(b)
(other than Section 4.02(b)(ii) but including (ii)(x) and (ii)(y) thereof) (and
assuming the accuracy of the representations and warranties made in such Section
4.02(b)), (B) that the actions described in Section 3.03(a) have been completed,
(C) that the Consents referred to in Section 3.04 are obtained and (D) that the
filings referred to in Section 4 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement009.jpg]
3.04 are made, in the case of each of the foregoing clauses (A) through (D),
prior to the Closing, (x) violate any Law applicable to TPRe or any of its
Subsidiaries in any material respect, (y) require any consent or notice, or
result in any violation or breach of, or conflict with, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right of
purchase, termination, amendment, acceleration or cancellation) under, result in
the loss of any benefit under, or result in the triggering of any payments
pursuant to, any of the terms, conditions or provisions of any material Contract
of TPRe or (z) result in the creation of any Lien other than a Permitted Lien on
any properties or assets of TPRe or any of its Subsidiaries, except, in the case
of clauses (ii)(y) and (ii)(z), as would not, individually or in the aggregate,
reasonably be likely to have a TPRe Material Adverse Effect. (d) Other than the
votes and approvals necessary to consummate the Merger, no votes or approvals of
the holders of any class or series of share capital of TPRe or any of its
Subsidiaries are necessary to approve this Agreement, the SiriusPoint
Certificate of Designation and the Transactions. Section 3.04 Governmental
Approvals. Except for (a) compliance with the rules and regulations of the NYSE,
(b) the filing of the SiriusPoint Certificate of Designation with the Registrar
pursuant to the Bermuda Companies Act, (c) compliance with any applicable state
securities or blue sky laws and (d) the Consents and filings necessary to
consummate the Merger, no Consent of, or filing, declaration or registration
with, any Governmental Authority by TPRe is necessary for the execution and
delivery of this Agreement by TPRe, the performance by TPRe of its obligations
hereunder and the consummation by TPRe of the Transactions, other than such
other Consents, filings, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be likely
to have a TPRe Material Adverse Effect or would not reasonably be likely to
prevent, impede, interfere with, hinder or delay in any material respect the
ability of TPRe to consummate the Transactions. Section 3.05 Sale of Securities.
Assuming the accuracy of the representations and warranties set forth in Section
4.05, Section 4.06 and Section 4.07, the issuance of the SiriusPoint Preference
Shares pursuant to this Agreement is exempt from the registration and prospectus
delivery requirements of the Securities Act and the rules and regulations
thereunder. Without limiting the foregoing, neither TPRe nor, to the knowledge
of TPRe, any other Person authorized by TPRe to act on its behalf, has engaged
in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of SiriusPoint Preference Shares, and neither TPRe nor, to the knowledge of
TPRe, any Person acting on its behalf has made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the offering or issuance of SiriusPoint Preference Shares under this
Agreement to be integrated with prior offerings by TPRe for purposes of the
Securities Act that would result in none of Regulation D or any other applicable
exemption from registration under the Securities Act to be available, nor will
TPRe take any action or step that would cause the offering or issuance of
SiriusPoint Preference Shares under this Agreement to be integrated with other
offerings by TPRe. Article 4. Representations and Warranties and Certain
Covenants of the Preferred Shareholders. As a material inducement to TPRe to
enter into this Agreement and consummate the transactions contemplated hereby,
each Preferred Shareholder (on an individual basis solely with respect to itself
and not jointly and severally) hereby represents and warrants (and, in the case
of Section 4.04, covenants) to TPRe as of the date hereof and as of the Closing
Date as follows: Section 4.01 Organization; Standing. Each such Preferred
Shareholder is a legal entity, duly incorporated or organized, validly existing
and in good standing (with respect to jurisdictions that recognize such concept)
under the Laws of its jurisdiction of incorporation or organization. 5
1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement010.jpg]
Section 4.02 Authorization; No Breach. (a) Each such Preferred Shareholder has
all necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the Transactions. The
execution, delivery and performance by such Preferred Shareholder of this
Agreement, and the consummation by such Preferred Shareholder of the
Transactions, have been duly authorized and approved by such Preferred
Shareholder and no other corporate action on the part of such Preferred
Shareholder is necessary to authorize the execution, delivery and performance by
such Preferred Shareholder of this Agreement and the consummation by such
Preferred Shareholder of the Transactions. This Agreement has been duly executed
and delivered by such Preferred Shareholder and, assuming due authorization,
execution and delivery hereof by the other Parties, constitutes a legal, valid
and binding obligation of such Preferred Shareholder, enforceable against such
Preferred Shareholder in accordance with its terms, except that such
enforceability may be limited by and is subject to the Bankruptcy and Equity
Exception. (b) Neither the execution and delivery of this Agreement by such
Preferred Shareholder, nor the consummation by such Preferred Shareholder of the
Transactions, nor performance or compliance by such Preferred Shareholder with
any of the terms or provisions hereof, will (i) conflict with or violate any
provision of (A) the organizational documents of such Preferred Shareholder in
any material respect or (ii) assuming compliance with the matters set forth in
Section 3.03(c) (other than Section 3.03(c)(ii)(A)) (and assuming the accuracy
of the representations and warranties made in such Section 3.03(c)) prior to the
Closing, (x) violate any Law applicable to such Preferred Shareholder in any
material respect, (y) require any consent or notice, or result in any violation
or breach of, or conflict with, or constitute (with or without notice or lapse
of time or both) a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under, result in the loss of any
benefit under, or result in the triggering of any payments pursuant to, any of
the terms, conditions or provisions of any material Contract of such Preferred
Shareholder or (z) result in the creation of any Lien other than a Permitted
Lien on any properties or assets of such Preferred Shareholder or any of its
Subsidiaries, except, in the case of clauses (ii)(y) and (ii)(z), as would not,
individually or in the aggregate, reasonably be likely to have a material
adverse effect on such Preferred Shareholder or would not reasonably be likely
to prevent, impede, interfere with, hinder or delay in any material respect the
ability of such Preferred Shareholder to consummate the Transactions. Section
4.03 Governmental Approvals. No Consent of, or filing, declaration or
registration with, any Governmental Authority by such Preferred Shareholder is
necessary for the execution and delivery of this Agreement by such Preferred
Shareholder, the performance by such Preferred Shareholder of its obligations
hereunder and the consummation by such Preferred Shareholder of the
Transactions, other than such other Consents, filings, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be likely to have a material adverse effect on such
Preferred Shareholder or would not reasonably be likely to prevent, impede,
interfere with, hinder or delay in any material respect the ability of such
Preferred Shareholder to consummate the Transactions. Section 4.04 Ownership of
the Series B Preference Shares. Each such Preferred Shareholder has good and
valid title to the Series B Preference Shares set forth next to such Preferred
Shareholder’s name on Schedule I hereto, in column II, free and clear of all
Encumbrances. Each Preferred Shareholder agrees not to directly or indirectly
sell, dispose of, or otherwise transfer its Series B Preference Shares prior to
the Closing, unless the acquirer agrees in writing to be bound by the terms of
this Agreement. Section 4.05 Acquisition for Investment. Each such Preferred
Shareholder is acquiring the SiriusPoint Preferred Shares for its own account,
for investment and not with a view to, or for sale in connection with, the
distribution thereof within the meaning of the Securities Act. 6 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement011.jpg]
Section 4.06 Restricted Securities. Each such Preferred Shareholder understands
that (i) except as provided on Annex A of this Agreement, the SiriusPoint
Preferred Shares will not be registered under the Securities Act or any state
securities laws by reason of their issuance by TPRe in a transaction exempt from
the registration requirements thereof and (ii) the SiriusPoint Preferred Shares
may not be sold unless such disposition is registered under the Securities Act
and applicable state securities laws or is exempt from registration thereunder.
Section 4.07 Accredited Investor. Each such Preferred Shareholder is a
“Qualified Institutional Buyer” (as defined in Rule 144A of the Securities Act)
or is an institutional “accredited investor” (within the meaning of Rule
501(a)(1), (2), (3), (7) and/or (as it pertains to clauses (1), (2), (3) or (7))
(8) of Regulation D promulgated under the Securities Act). Each such Preferred
Shareholder has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Series B Preferred Shares and the SiriusPoint Preferred Shares and is
capable of bearing the economic risks of such investment. Section 4.08
Confidential Information Each Preferred Shareholder acknowledges that TPRe and
its affiliates and their respective directors, officers, employees and
controlling persons may be in possession of material non-public information (the
“Confidential Information”) regarding the Company or TPRe, respectively, and
TPRe is under no obligation to disclose such Confidential Information in
connection with the execution and delivery of this Agreement or the consummation
of the Exchange. Each such Preferred Shareholder acknowledges that the
Confidential Information may be material in respect of the Company or TPRe and
their respective financial condition, results of operations, business,
properties, assets, liabilities, management, projections, plans or prospects or
to a determination of the value of the SiriusPoint Preference Shares and or the
Series B Preference Shares and that such value may be substantially different
from the consideration contemplated for such securities in this Agreement. Each
such Preferred Shareholder acknowledges that TPRe currently does not have any
fiduciary duty to any Preferred Shareholder, or any current obligation,
fiduciary or otherwise, to disclose to it any Confidential Information. Neither
the foregoing nor any other provision of this Agreement shall relieve TPRe or
any of its affiliates or any of their respective directors, officers, employees,
agents and controlling persons, from any liability in respect of actual fraud or
any breach of a representation, warranty or covenant in this Agreement, or
release it from any duties owed to its shareholders after the consummation of
the Exchange. Section 4.09 Evaluation of and Ability to Bear Risks Each
Preferred Shareholder (a) is experienced, sophisticated and knowledgeable in
business and financial matters and in the trading of securities, (b) is able to
bear the business, financial and economic risks associated with the transactions
contemplated by this Agreement and (c) understands the disadvantage that may
result from selling the Series B Preference Shares without knowledge of any
Confidential Information. Each such Preferred Shareholder, (a) by reason of its
own business or financial experience or its own independent investigation, has
the capability, and has information sufficient in order, (i) to make, and has so
made, an informed decision on the merits and risks of entering into and
consummating the Transactions and (ii) to protect its own interests in
connection with the Transactions; (b) has had sufficient information and
opportunity for satisfactory consultation, and has so consulted, with advisors,
financial, legal or otherwise, of its choice with regard to the merits and risks
of entering into and consummating the Transactions; and (c) has relied on its
own business or financial experience or its own independent investigation, along
with the representations, warranties, covenants and agreements made by TPRe in
this Agreement and the information that TPRe has publicly filed with or
furnished to the SEC, in determining to enter into and consummate the
Transactions. Section 4.10 Non-Reliance Except as set forth in this Agreement,
no Preferred Shareholder has relied upon any representation, warranty, covenant
or agreement, concerning the Transaction or the 7 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement012.jpg]
SiriusPoint Preference Shares, whether express or implied, of any kind or
character, of TPRe or any of its affiliates or any of their respective
directors, officers, employees, agents and controlling persons. In addition, no
Preferred Shareholder has relied on TPRe to act in any advisory or fiduciary
capacity in connection with the Seller’s decision to enter into this Agreement
or any of the transactions contemplated by this Agreement. Article 5. Covenants
and Agreements. Section 5.01 Press Release and Announcements. Each of the
Preferred Shareholders and TPRe shall consult with each other before issuing,
and give each other reasonable opportunity to review and comment upon, any press
release or other public statement with respect to the Transactions, and shall
not (and shall not cause or permit their respective Subsidiaries or
Representatives to) issue any such press release or make any such public
statement prior to such consultation, except (i) as may be required by
applicable Law, court process, or the rules and regulations of any national
securities exchange or national securities quotation system, or (ii) to enforce
its rights and remedies under this Agreement. Notwithstanding the foregoing, the
Parties agree that the Preferred Shareholders shall have the reasonable
opportunity to review and comment upon any filings with the SEC (including any
Current Report on Form 8-K or any written communication made pursuant to Rule
425 under the Securities Act) to be made by TPRe with respect to the
Transactions or the Potential Claims or that refer to the Preferred Shareholders
between the date hereof and the Closing. TPRe and the Preferred Shareholders may
make any oral or written public or internal announcements, releases or
statements without complying with the foregoing requirements, if the substance
of such announcements, releases or statements, was publicly or internally
disclosed and previously subject to the foregoing requirements. Section 5.02
Further Assurances. In case at any time any further action is necessary or
desirable to carry out the purposes of this Agreement or the transactions
contemplated hereby, each of the Parties will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Party may reasonably request, all at the sole cost and expense of
the requesting Party. Section 5.03 Certain Covenants of TPRe. During the period
from the date of this Agreement until the Closing or earlier termination of this
Agreement, except as otherwise permitted by, or reasonably necessary to
effectuate the transactions contemplated by, this Agreement, TPRe shall not and
shall cause each of its Subsidiaries not to: (a) (i) issue or authorize the
issuance of any equity securities in TPRe or any Subsidiary of TPRe, or
securities convertible into, or exchangeable or exercisable for, any such equity
securities, or any rights of any kind to acquire any such equity securities or
such convertible or exchangeable securities, other than (A) equity securities
that rank (or that, upon the issuance of the SiriusPoint Preference Shares, will
rank) junior to, or on parity with, the SiriusPoint Preference Shares either as
to the payment of dividends or as to the distribution of assets upon any
liquidation, dissolution or winding-up of TPRe, (B) the “Merger Consideration
Preference Shares” (as defined in the Merger Agreement) and (C) commitments to
issue additional SiriusPoint Preference Shares to third parties at or following
the Closing, or the issuance of additional SiriusPoint Preference Shares at any
time following the date hereof, on a parity basis with the Preferred
Shareholders and on terms no more favorable than those to be granted to the
Preferred Shareholders in the SiriusPoint Certificate of Designation, or (ii)
provide consent to the Company to issue or authorize the issuance of any equity
securities in the Company or any Subsidiary of the Company, or securities
convertible into, or exchangeable or exercisable for, any such equity
securities, or any rights of any kind to acquire any such equity securities or
such convertible or exchangeable securities; 8 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement013.jpg]
(b) establish a record date for, declare, set aside or pay, or propose to
declare, set aside or pay, any dividends on or make other distributions in
respect of any of its share capital, options, warrants or other equity or voting
interests (whether in cash, shares or property or any combination thereof),
except for dividends or other distributions paid by a direct or indirect wholly
owned Subsidiary to TPRe or its Subsidiaries; (c) other than the SiriusPoint
Certificate of Designation or the “Parent Certificate of Designation” (as
defined in the Merger Agreement), (A) amend the TPRe Organizational Documents or
(B) amend in any material respect the comparable organizational documents of any
of the Subsidiaries of TPRe, in the case of (A) and (B), in a manner that would
reasonably be likely to prevent or to impede, interfere with, hinder or delay in
any material respect the consummation of the Transactions or the rights of the
SiriusPoint Preference Shares; (d) adopt a plan or agreement of complete or
partial liquidation or dissolution, merger, amalgamation, consolidation,
restructuring, recapitalization or other reorganization of TPRe or any of its
Subsidiaries (other than dormant Subsidiaries or, with respect to any merger,
amalgamation or consolidation, other than the Merger or among TPRe and any
wholly owned Subsidiary of TPRe or among wholly owned Subsidiaries of TPRe); or
(e) authorize any of, or commit or agree, in writing or otherwise, to take any
of, the foregoing actions. Section 5.04 Efforts. Upon the terms and subject to
the conditions set forth in this Agreement, each of the Preferred Shareholders
and TPRe shall, and shall cause its Subsidiaries to, use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to fulfill all conditions applicable
to such Party pursuant to this Agreement and to promptly consummate and make
effective the transactions contemplated hereby, including executing and
delivering any additional agreements, documents or instruments necessary, proper
or advisable to consummate the transactions contemplated by, and to fully carry
out the purposes and intent of, this Agreement. Section 5.05 Registration
Rights. TPRe and the Preferred Shareholders hereby make the agreements and
covenants with respect to the marketing and registration of the SiriusPoint
Preferred Shares that are set forth on Annex A to this Agreement, which is
hereby incorporated into this Agreement by this reference. Section 5.06 Stock
Exchange Listing. TPRe shall use commercially reasonable efforts to cause the
SiriusPoint Preference Shares to be issued in connection with the Exchange to be
listed on the NYSE as soon as possible following the Closing, but in no event
later than one hundred twenty (120) days following the Closing, at TPRe’s sole
expense. Section 5.07 Credit Rating. TPRe shall use reasonable best efforts to
cause the SiriusPoint Preference Shares to be rated by each of S&P (at a rating
of BB or higher) and Moody’s as soon as possible following the Closing and to
cause a credit rating from S&P and Moody’s to be maintained for so long as any
SiriusPoint Preference Shares remain outstanding, in each case at TPRe’s sole
expense. Section 5.08 Approvals. TPRe shall use reasonable best efforts to
obtain the TPRe Board’s approval of this Agreement, the SiriusPoint Certificate
of Designation and the Transactions (the “TPRe Board Approval”). 9 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement014.jpg]
Section 5.09 Bermuda Monetary Authority Review. Each of the Preferred
Shareholders and TPRe agree that such Party will use reasonable best efforts to
revise the SiriusPoint Certificate of Designation to the extent the Bermuda
Monetary Authority requires changes to the SiriusPoint Preference Shares for the
SiriusPoint Preference Shares to qualify as Tier 2 capital; provided that such
changes do not materially adversely effect the economic position of the
Preferred Shareholders or TPRe; and provided further, that each of the Parties
will use reasonable best efforts (including by amending this Agreement) to
ensure that any such revisions or changes will be done in a manner so as to
cause each Party, to the extent reasonably practicable, to be in substantially
the same position (including as to economic rights and priority) as the terms
contemplated by this Agreement and the SiriusPoint Certificate of Designation as
of the date hereof. Article 6. Conditions to the Obligations of the Parties at
the Closing. Section 6.01 Conditions to the Obligations of TPRe at the Closing.
The obligation of TPRe to consummate the Transactions at the Closing is subject
to the satisfaction on or prior to the Closing of each of the following
conditions, each of which may be waived in writing by TPRe: (a) No Order. No Law
or Order (whether temporary, preliminary or permanent) shall have been enacted,
issued or enforced by any court or other Governmental Authority of competent
jurisdiction that is in effect and that prevents or prohibits consummation of
the Transactions. (b) Performance of Obligations and Agreement of the Preferred
Shareholders. Each of the Preferred Shareholders shall have performed or
complied in all material respects with the obligations and agreements required
to be performed or complied with by it under this Agreement at or prior to the
Closing, and TPRe shall have received a certificate signed on behalf of each of
the Preferred Shareholders by an executive officer of each of the Preferred
Shareholders to such effect. (c) Simultaneous Closing. The Merger and the other
transactions contemplated by the Merger Agreement shall be consummated
immediately prior to or concurrently with the Closing. Section 6.02 Conditions
to the Obligations of the Preferred Shareholders at the Closing. The obligations
of the Preferred Shareholders to consummate the Transactions at the Closing is
subject to the satisfaction on or prior to the Closing of each of the following
conditions, each of which may be waived in writing by the Preferred
Shareholders: (a) No Order. No Law or Order (whether temporary, preliminary or
permanent) shall have been enacted, issued or enforced by any court or other
Governmental Authority of competent jurisdiction that is in effect and that
prevents or prohibits consummation of the Transactions. (b) Performance of
Obligations and Agreement of TPRe. TPRe shall have performed or complied in all
material respects with the obligations and agreements required to be performed
or complied with by it under this Agreement at or prior to the Closing, and the
Preferred Shareholders shall have received a certificate signed on behalf of
TPRe by an executive officer of TPRe to such effect. (c) Simultaneous Closing.
The Merger and the other transactions contemplated by the Merger Agreement shall
be consummated immediately prior to or concurrently with the Closing. Article 7.
Mutual Release and Additional Agreements. Section 7.01 Mutual Release. 10
1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement015.jpg]
(a) In consideration of the covenants, agreements and undertakings of the
Parties under this Agreement, effective only upon, and conditioned on, the
consummation of the Transactions contemplated by the Closing, each Party, on
behalf of itself and its respective present and former parents, subsidiaries,
affiliates, officers, directors, shareholders, members, successors, and assigns
(collectively, “Releasors”) hereby voluntarily, knowingly, fully and thereafter
irrevocably releases, waives, and forever discharges the other Party and its
respective present and former, direct and indirect, parents, subsidiaries,
affiliates, employees, officers, directors, shareholders, members, agents,
representatives, permitted successors, and permitted assigns (collectively,
“Releasees”) of and from any and all actions, causes of action, suits, losses,
liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands, of every kind and nature
whatsoever, whether now known or unknown, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, fixed or contingent, in law, admiralty, or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Agreement arising out of or relating to directly or
indirectly the Potential Claims or their ownership or rights under the Series B
Preference Shares. (b) Each Releasor understands that it may later discover
Claims or facts that may be different from, or in addition to, those that it or
any other Releasor now knows or believes to exist regarding the subject matter
of the release contained in this Article 7, and which, if known at the time of
signing this Agreement, may have materially affected this Agreement and such
Party’s decision to enter into it and grant the release contained in this
Article 7. Nevertheless, the Releasors intend to fully, finally and forever
settle and release all Claims that now exist, may exist, or previously existed,
as set out in the release contained in this Article 7, whether known or unknown,
foreseen or unforeseen, or suspected or unsuspected, and the release given
herein is and will remain in effect as a complete release, notwithstanding the
discovery or existence of such additional or different facts. The Releasors
hereby waive any right or Claim that might arise as a result of such different
or additional Claims or facts. (c) The release contained in this Article 7 shall
not apply for the benefit of, and shall be null and void as to, any Releasee
that makes any demand, brings any claim, or initiates any proceedings in any
forum against any of the Preferred Shareholders or their affiliates arising out
of or relating to directly or indirectly the Potential Claims or their ownership
or rights under the Series B Preference Shares. (d) For the avoidance of doubt,
this Section 7.01 and the conditional release of Claims contained herein shall
be null and void, shall be deemed never to have become effective, and shall have
no force and effect on any of the Releasors or any other party if the Closing
does not occur in accordance with this Agreement. Section 7.02 Additional
Agreements. (a) Any statute of limitations, statute of repose and other
time-related defense or claim, whether statutory, contractual or otherwise,
whether under federal or state law, and whether at law, in equity or otherwise
(including, but not limited to, the doctrines of waiver, laches, acquiescence,
or estoppel), in any jurisdiction anywhere in the world, which are or may be
applicable to the Potential Claims is hereby tolled for the duration of, and
shall not run at any time during, the period beginning on the date of this
Agreement and ending on the earlier of (i) the date when this Agreement is
terminated pursuant to Section 9.02 and (ii) the consummation of the
Transactions contemplated by the Closing (such period, the “Tolling Period”). 11
1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement016.jpg]
(b) The Parties agree not to assert directly or indirectly, plead, raise by
defense or avoidance, or otherwise rely on any passage of time during the
Tolling Period in asserting any defenses related to the Potential Claims. (c)
During the Tolling Period, each Party agrees that it will not, and will cause
its officers, directors, partners, employees, attorneys and other
representatives not to, initiate or commence an action or proceeding against any
other Party arising out of or relating in any way to the Potential Claims. The
obligations in this Section 7.02(c) shall immediately cease and become null and
void in the event that Sirius, any of its shareholders (other than any of the
Preferred Shareholders), their affiliates, their lenders, or anyone acting on
their behalf makes any demand, brings any claim, or initiates any proceedings in
any forum against any of the Preferred Shareholders or their affiliates arising
out of or relating to directly or indirectly the Potential Claims or their
ownership or rights under the Series B Preference Shares. (d) The execution of
this Agreement is not, and shall not operate as, and shall not be construed as,
an admission of liability, wrongdoing, or responsibility by the Parties to any
person or entity, and nothing herein shall prejudice or affect any other rights
or liabilities of the Parties or be used to form the basis of any liability
against any Party, nor shall it be asserted or construed to be a waiver of any
Potential Claims. (e) Nothing in this Agreement shall be taken as an admission
by any Party as to the applicability, running, expiration or non-expiration of
any statute of limitations or similar rule of law or equity. (f) Nothing in this
Agreement shall have the effect of reviving any claims that are otherwise barred
by any statute of limitations or defense in law or equity relating to the
passage of time prior to the date hereof and all time both prior to and after
the period in which this Agreement is in effect shall be taken into account in
determining when any claim has become or becomes barred by any statute of
limitations or any defense in law or equity relating to the passage of time. (g)
This Agreement may not be introduced into evidence in any action or proceeding,
except to the extent necessary to enforce or effectuate the terms of this
Agreement and to oppose the assertion of a time-related defense or claim.
Section 7.03 Confidentiality. (a) The Parties mutually agree that they shall
keep strictly confidential, and shall not, directly or indirectly, disclose to
any person or entity (other than their respective legal counsel and as permitted
pursuant to Section 7.03(b) below) the Preferred Shareholders’ claims and
allegations against the Company regarding the alleged redemption rights under
the Series B Certificate of Designation and the facts and circumstances
surrounding such claims and allegations, including, but not limited to, any and
all facts or allegations concerning the alleged misconduct that the Preferred
Shareholders contend the Company and the Company Board committed, as set forth
in the redemption notices and related correspondence sent by the Preferred
Shareholders to the Company and to the Company Board dated April 12, 2020 and
April 13, 2020, and in letters from Kirkland & Ellis LLP to the Company Board
dated March 30, 2020, May 16, 2020 and May 27, 2020 or otherwise. For the
avoidance of doubt, this Section 7.03 and the confidentiality obligations
contained herein shall not survive the termination of this Agreement pursuant to
Section 9.02. (b) Nothing in this Agreement or any other agreement between the
Parties or any other policies of the Company or any of its subsidiaries
prohibits or restricts the Preferred Shareholders or the Preferred Shareholders’
attorneys from: (i) making any disclosure of relevant and necessary information
12 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement017.jpg]
or documents in any internal investigation, government investigation, action or
proceeding as required by law or legal process, including with respect to
possible violations of law, (ii) participating, cooperating, or testifying in
any action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization,
and/or pursuant to the Sarbanes-Oxley Act or (iii) making any disclosure that is
reasonably necessary to be disclosed to a potential acquirer in connection with
a transfer of such Preferred Shareholder’s Series B Preference Shares or
SiriusPoint Preferred Shares in accordance with this Agreement; provided that
such potential acquirer agrees to keep such disclosure confidential. Article 8.
Definitions. The following terms shall have the respective meanings set forth
below throughout this Agreement: “Affiliate” means, as to any Person, any other
Person that, directly or indirectly, controls, or is controlled by, or is under
common control with, such Person. For this purpose, “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise. “Agreement” has the meaning set forth in the Preamble. “Bain” has the
meaning set forth in the Preamble. “Bankruptcy and Equity Exception” has the
meaning set forth in Section 3.03(a). “Bermuda Companies Act” means the
Companies Act 1981 of Bermuda. “Business Day” means any day except a Saturday, a
Sunday or other day on which the SEC or banks in the City of New York, New York
or Hamilton, Bermuda are authorized or required by Law to be closed. “Carlyle”
has the meaning set forth in the Preamble. “Centerbridge” has the meaning set
forth in the Preamble. “Claims” has the meaning set forth in Section 7.01(a).
“Closing” has the meaning set forth in Section 1.02(f). “Closing Date” has the
meaning set forth in Section 1.02(f). “Company” has the meaning set forth in the
Preamble. “Company Common Shares” means the common shares, par value $0.01 per
share, of the Company. “Consent” means any consent, waiver, approval, license,
Permit, order, non-objection, or authorization. “Contract” means any loan or
credit agreement, debenture, note, bond, mortgage, indenture, deed of trust,
lease, sublease, license, contract or other binding agreement. 13 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement018.jpg]
“Encumbrances” means, collectively, all Liens, agreements, voting trusts,
proxies and other arrangements or restrictions of any kind whatsoever, but
excluding any restrictions on transferability imposed by any securities Laws or,
as applicable, the Shareholders Agreement. “Exchange” has the meaning set forth
in Section 1.02(a). “Exchange Amount” has the meaning set forth in Section
1.02(a). “Exchange Shares” has the meaning set forth in Section 1.02(a). “GAAP”
means United States generally accepted accounting principles consistently
applied, as in effect from time to time. “Gallatin” has the meaning set forth in
the Preamble. “Governmental Authority” means any government, court, regulatory
or administrative agency, commission or authority or other legislative,
executive or judicial governmental entity, whether federal, national,
provincial, state, local or multinational. “Law” means any federal, national,
provincial, state, local or multinational law, statute, code, rule or
regulation. “Lien” means any pledges, liens, charges, mortgages, encumbrances,
leases, licenses, hypothecations or security interests of any kind or nature.
“Merger” has the meaning set forth in the Recitals. “Merger Agreement” has the
meaning set forth in the Recitals. “Merger Sub” has the meaning set forth in the
Recitals. “Moody’s” means Moody’s Investors Service, Inc., and any successor
thereto. “NASDAQ” means the NASDAQ stock market. “NYSE” means the New York Stock
Exchange. “Order” means any injunction, order, judgment, ruling, decree or writ,
in each case, by or before any Governmental Authority. “Party” has the meaning
set forth in the Preamble. “Permitted Liens” shall have the meaning given to
such term in the Merger Agreement; provided that (a) all references therein to
the “Effective Time” shall refer to the Closing (as defined in this Agreement)
and (b) the term “Permitted Liens” shall also be deemed to include (i) Liens
created by or through the actions of the Preferred Shareholders or any of their
respective Affiliates, with respect to Liens applicable to TPRe or the Company
and (ii) Liens created by or through the actions of TPRe, the Company or any of
their respective Affiliates, with respect to Liens applicable to the Preferred
Shareholders. 14 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement019.jpg]
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority. “Potential Claims” has
the meaning set forth in the Recitals. “Preferred Shareholders” has the meaning
set forth in the Preamble. “Registrar” means the Registrar of Companies in
Bermuda. “Releasees” has the meaning set forth in Section 7.01(a) “Releasors”
has the meaning set forth in Section 7.01(a). “Representative” means, with
respect to any Person, any director, officer, manager, member, partner (whether
limited or general), principal, attorney, employee, agent, advisor, consultant,
accountant, or any other Person acting in a representative capacity for such
Person or, in the case of the Preferred Shareholders, any existing or potential
financing source. “S&P” means Standard & Poor’s Financial Services LLC, a
subsidiary of S&P Global Inc. and any successor thereto. “SEC” has the meaning
set forth in Article 3. “Securities Act” means the Securities Act of 1933 and
the rules and regulations promulgated thereunder. “Series B Certificate of
Designation” has the meaning set forth in the Recitals. “Series B Preference
Shares” means the Series B preference shares, par value of $0.01 per share, of
the Company. “Shareholders Agreement” means that certain Shareholders Agreement,
dated as of November 5, 2018, by and among the Company, CM Bermuda Ltd. and the
Preferred Shareholders and/or Affiliates of the Preferred Shareholders.
“SiriusPoint” has the meaning set forth in the Recitals. “SiriusPoint
Certificate of Designation” has the meaning set forth in Section 1.02(a).
“SiriusPoint Preference Shares” has the meaning set forth in the Recitals.
“Subscription Agreements” has the meaning set forth in the Recitals.
“Subsidiary” when used with respect to any party, means any corporation, limited
liability company, partnership, association, trust or other entity of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (or, in the case of a partnership,
more than 50% of the general partnership interests) are, as of such date, owned
by such party or one or more Subsidiaries of such party or by such party and one
or more Subsidiaries of such party. “Tolling Period” has the meaning set forth
in Section 7.02(a). 15 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement020.jpg]
“TPRe” has the meaning set forth in the Preamble. “TPRe Board” has the meaning
set forth in the Recitals. “TPRe Board Approval” has the meaning set forth in
Section 5.08. “TPRe Bye-Laws” means TPRe’s Amended and Restated Bye-Laws adopted
July 31, 2018. “TPRe Charter” means the TPRe’s Memorandum of Association, as
amended to the date of this Agreement. “TPRe Material Adverse Effect” has the
meaning given to the term “Parent Material Adverse Effect” in the Merger
Agreement; provided that (a) all references therein to the “Transactions” shall
refer to the Transactions (as defined in this Agreement) and (b) any manner set
forth in the “Parent Disclosure Letter” (as defined in the Merger Agreement)
shall only be excluded from the definition of “TPRe Material Adverse Effect” to
the extent such matter is set forth on the Schedules delivered by TPRe to the
Company and the Preferred Shareholders in connection with this Agreement. “TPRe
Organizational Documents” means the TPRe Charter and the TPRe Bye-Laws. “TPRe
SEC Documents” has the meaning set forth in Article 3. “Transaction Agreements”
means this Agreement, the SiriusPoint Certificate of Designation, and the
various agreements, certificates, instruments and other documents contemplated
thereby and each other agreement, certificate, instrument or other document
contemplated by this Agreement. “Transactions” has the meaning set forth in
Section 1.02(f). Article 9. Miscellaneous. Section 9.01 No Survival of
Representations or Warranties. None of the representations or warranties in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Closing. Section 9.02 Termination. In the event that (a)(i) the
Merger Agreement is terminated in accordance with its terms without the Merger
being consummated, (ii) the Merger has not been consummated by the Walk-Away
Date (as defined in the Merger Agreement), including any extension of the
Walk-Away Date pursuant to the Merger Agreement as may be agreed by the parties
to the Merger Agreement or (iii) TPRe fails to provide the Preferred
Shareholders with reasonably acceptable evidence of the TPRe Board Approval by
September 11, 2020, this Agreement shall automatically terminate, or (b) the
Merger has not been consummated on or prior to August 6, 2021, the Preferred
Shareholders shall have the option to terminate this Agreement, and in any such
case, if so terminated, this Agreement shall forthwith become null and void
(other than Section 5.01, Section 7.02(b) and this Article 9, all of which shall
survive termination of this Agreement), and there shall be no liability on the
part of TPRe, the Preferred Shareholders or their respective directors, officers
and Affiliates, except (x) as liability may exist pursuant to the provisions
specified in the immediately preceding parenthetical that survive such
termination and (y) that no such termination shall relieve any party for
liability for fraud on the part of such party or any willful and material breach
by such party of any representation, warranty, obligation or agreement set forth
in this Agreement. For the avoidance of doubt, following any such termination of
this Agreement, (A) the Preferred Shareholders shall continue to hold the Series
B Preference Shares, (B) the Series B Preference Shares shall continue to be
governed by the Series B Certificate of Designation and 16 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement021.jpg]
(C) as stated in Section 7.01(d), Section 7.01 and the conditional release of
Claims contained therein shall be null and void, shall be deemed never to have
become effective, and shall have no force and effect on any of the Releasors or
any other party. Section 9.03 Preferred Shareholder Consents. Each of the
Preferred Shareholders agrees and consents to the termination of the
Shareholders Agreement upon the Closing. Section 9.04 Fees and Expenses. Except
as otherwise provided herein, each Party hereto shall pay all of its own costs,
fees and expenses incurred by such Party in connection with this Agreement and
the consummation (or the preparation for the consummation) of the Transactions.
If any legal action or other proceeding relating to this Agreement, the other
Transaction Agreements, the Transactions or the enforcement of any provision of
this Agreement or the other Transaction Agreements is brought against any Party,
the prevailing Party in such action or proceeding shall be entitled to recover
all reasonable expenses relating thereto (including attorneys’ fees and
expenses) from the Party against which such action or proceeding is brought in
addition to any other relief to which such prevailing Party may be entitled.
Section 9.05 Remedies. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached and money damages would not be an adequate remedy.
Accordingly, in addition to the other remedies available to the Parties, each
Party agrees that the other Parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter. Section 9.06 Waivers and
Amendments. This Agreement may be amended, or any provision of this Agreement
may be waived; provided that (a) any such amendment or waiver shall be binding
upon any Preferred Shareholder only if set forth in a writing executed by such
Preferred Shareholder and referring specifically to the provision alleged to
have been amended or waived and (b) any such amendment or waiver shall be
binding upon TPRe only if set forth in a writing executed by TPRe and referring
specifically to the provision alleged to have been amended or waived. No course
of dealing between or among the Parties shall be deemed effective to modify,
amend or discharge any part of this Agreement or any rights or obligations of
any Party under or by reason of this Agreement. Section 9.07 Successors and
Assigns. This Agreement and all of the covenants and agreements contained herein
and the rights, interests or obligations hereunder, by or on behalf of any of
the Parties, shall bind and inure to the benefit of the respective successors
and assigns of the Parties whether so expressed or not, except that neither this
Agreement nor any of the covenants and agreements herein or rights, interests or
obligations hereunder may be assigned or delegated by any of the Parties,
without the prior written consent of each of the other Parties; provided, that
any Preferred Shareholder may assign its rights and obligations under this
Agreement (or a relevant portion of such rights) to any Person in connection
with a transfer of all or any portion of such Preferred Shareholder’s Series B
Preference Shares, or such Preferred Shareholder’s SiriusPoint Preferred Shares,
to such Person. Section 9.08 Severability. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Law, but if any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be held to be
prohibited by, illegal or unenforceable under applicable Law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only in the
jurisdiction where so held and only to the 17 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement022.jpg]
extent of such prohibition or illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. Section 9.09 Counterparts. This Agreement may be executed in
counterparts, which collectively shall be deemed an original and which, taken
together, shall constitute one and the same instrument. Electronic or facsimile
copies of counterparts of this Agreement (including in .pdf format) shall have
the full force and effect as an original. Section 9.10 Descriptive Headings;
Interpretation. The headings and captions used in this Agreement and the table
of contents to this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. Any
capitalized terms used in any Schedule, Annex or Exhibit attached hereto and not
otherwise defined therein shall have the meanings set forth in this Agreement.
All references to statutes and related regulations shall include all amendments
of the same and any successor or replacement statutes and regulations.
References to “$” shall mean United States dollars. Words using the singular or
plural number also shall include the plural or singular number, respectively.
References to “hereof,” “herein,” “hereby” and similar terms shall refer to this
entire Agreement (including the Schedules, Annexes and Exhibits hereto).
References to any Person shall be deemed to mean and include the successors and
permitted assigns of such Person (or, in the case of a Governmental Authority,
Persons succeeding to the relevant functions of such Person). The term “or”
shall not be exclusive. The use of the word “including” herein shall mean
“including without limitation.” The Parties intend that each representation,
warranty and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty or covenant. Any reference to the masculine, feminine or neuter gender
shall be deemed to include any gender or all three as appropriate. With respect
to the determination of any period of time, unless otherwise set forth in this
Agreement, the word “from” means “from and including” and the word “to” means
“to but excluding” and if the last day of such period is a non-Business Day, the
period in question will end at the end of the next succeeding Business Day.
Section 9.11 Entire Agreement. This Agreement and the Exhibits, Annexes and
Schedules hereto, taken together with the other Transaction Agreements, the
Shareholders Agreement, the Expense Reimbursement Agreement and the Series B
Certificate of Designation, contain the entire agreement and understanding
between the Parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, whether written or oral, relating to such
subject matter in any way. Section 9.12 No Third Party Beneficiaries. This
Agreement is for the sole benefit of the Parties, and each of their permitted
successors and assigns, and nothing herein expressed or implied shall give or be
construed to give any Person, other than the Parties and such permitted
successors and assigns, any legal or equitable rights hereunder. Section 9.13
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. (a) This Agreement, and all
claims or causes of action (whether at law or in equity, in contract or in tort)
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance hereof, or the transactions contemplated
in this Agreement, shall be governed by and construed in accordance with the
laws of the State of New York. (b) Without limiting any Party from enforcing any
judgment or seeking specific performance as an interim measure, the Parties
agree that jurisdiction and venue in any suit, action, or proceeding 18
1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement023.jpg]
brought by any Party pursuant to this Agreement or the transactions contemplated
hereby shall properly and exclusively lie in the courts of the State of New York
or the United States District Court for the Southern District of New York. Each
Party also agrees not to bring any suit, action or proceeding, arising out of or
relating to this agreement or the transactions contemplated hereby in any other
court (other than upon the appeal of any judgment, decision or action of any
such court located in New York or, as applicable, any federal appellate court
that includes the State of New York within its jurisdiction). By execution and
delivery of this agreement, each Party irrevocably submits to the jurisdiction
of such courts for itself and in respect of its property with respect to such
suit, action or proceeding. The Parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that any such court is an
improper or inconvenient forum for the resolution of such suit, action or
proceeding. Each of the Parties further irrevocably and unconditionally consents
to service of process in the manner provided for notices in Section 9.14 of this
Agreement. Nothing in this Agreement will affect the right of any Party to this
Agreement to serve process in any other manner permitted by Law. (c) THE PARTIES
EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT OR ANY TRANSACTION AGREEMENT OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN
RESPECT OF THIS AGREEMENT, ANY TRANSACTION AGREEMENT OR ANY OF THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT
EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. Section 9.14 Notices. All notices,
demands or other communications to be given or delivered under or by reason of
the provisions of this Agreement shall be in writing and shall be deemed to have
been given only (a) when delivered in person or sent by email, (b) one (1)
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid), or (c) five (5) Business Days after being mailed to
the recipient by certified or registered mail (return receipt requested and
postage prepaid). Such notices, demands and communications shall, unless another
address is specified in writing pursuant to the provisions hereof, be sent to
the address indicated below: Notices to TPRe (or, after the closing of the
Merger, the Company): Third Point Reinsurance Ltd. Point House 3 Waterloo Lane
Pembroke HM 08 Bermuda Attention: Janice R. Weidenborner Email:
Janice.Weidenborner@thirdpointre.com with a copy (which shall not constitute
notice) to: Debevoise & Plimpton LLP 919 Third Avenue New York, New York 10022
Attention: Nicholas F. Potter 19 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement024.jpg]
Email: nfpotter@debevoise.com Notices to the Preferred Shareholders: Bain
Capital Special Situations Asia, L.P. c/o Bain Capital 200 Clarendon Street
Boston, Massachusetts 02116 Attention: General Counsel CCOF Master, L.P. c/o The
Carlyle Group 520 Madison Avenue New York, New York 10022 Attention: General
Counsel Centerbridge Credit Partners Master, LP Centerbridge Special Credit
Partners III, LP c/o Centerbridge Partners 375 Park Avenue New York, New York
10152 Attention: General Counsel GPC Partners Investments (Canis) LP c/o
Gallatin Point Capital 660 Steamboat Road, First Floor Greenwich, Connecticut
06830 Attention: General Counsel with a copy (which shall not constitute notice)
to: Kirkland & Ellis LLP 601 Lexington Avenue New York, New York Attention:
Rajab S. Abbassi, P.C.; David L. Perechocky Email: rajab.abbassi@kirkland.com;
david.perechocky@kirkland.com Without limiting the foregoing, any party hereto
may give any notice, request, instruction, demand, document or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, ordinary mail, or electronic mail), but no
such notice, request, instruction, demand, document or other communication shall
be deemed to have been duly given unless and until it actually is received by
the party for whom it is intended. Section 9.15 No Strict Construction. The
Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement. 20
1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement025.jpg]
DocuSign Envelope ID: AFE78065-EF30-439F-A69D-DD708C66647A IN WITNESS WHEREOF,
the Parties have executed or caused to be executed on their behalf this
Transaction Agreement on the date first written above. TPRE THIRD POINT
REINSURANCE LTD. By: __________________________________ Name:
________________________________Sid Sankaran Title:
________________________________Chairman _ Signature Page to Transaction
Agreement



--------------------------------------------------------------------------------



 
[transactionagreement026.jpg]
DocuSign Envelope ID: 4EE694F7-68AD-49B2-B5F1-4799D034FD3C IN WITNESS WHEREOF,
the Parties have executed or caused to be executed on their behalf this
Transaction Agreement on the date first written above. PREFERRED SHAREHOLDERS
BAIN Bain Capital Special Situations Asia, L.P. By: Bain Capital Special
Situations Asia Investors, LLC, its general partner By: Bain Capital Credit
Member II, Ltd., its manager By: __________________________________ Name:
________________________________Andrew S. Viens Its:
________________________________Managing Director ___ Signature Page to
Transaction Agreement



--------------------------------------------------------------------------------



 
[transactionagreement027.jpg]
CARLYLE CCOF Master, L.P. By: CCOF General Partner, L.P., its general partner
By: CCOF L.L.C., its general partner By: __________________________________
Name: Alexander Popov_______________ Its: _Managing Director__________________
Signature Page to Transaction Agreement



--------------------------------------------------------------------------------



 
[transactionagreement028.jpg]
CENTERBRIDGE Centerbridge Credit Partners Master, LP By: Centerbridge Credit
Partners Offshore General Partner, L.P. By: Centerbridge Credit Cayman GP, Ltd.,
its general partner By: __________________________________ Name:
________________________________Susanne V. Clark Its:
___________________________________Authorized Signatory Centerbridge Special
Credit Partners III, LP By: Centerbridge Special Credit Partners General Partner
III, L.P. By: CSCP III Cayman GP, Ltd., its general partner By:
__________________________________ Name: ________________________________Susanne
V. Clark Its: ___________________________________Authorized Signatory Signature
Page to Transaction Agreement



--------------------------------------------------------------------------------



 
[transactionagreement029.jpg]




--------------------------------------------------------------------------------



 
[transactionagreement030.jpg]
Annex A Registration Rights 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement031.jpg]
REGISTRATION RIGHTS Note: Certain capitalized terms used in this Annex are
defined in Section 10 of this Annex. Capitalized terms used but not defined
herein have the meanings set forth in the Agreement. Unless otherwise noted, all
references in this Annex to a “Section” refer to a Section of this Annex.
Section 1. Shelf Registrations. (a) Promptly following the Closing Date, the
Issuer shall use its commercially reasonable efforts to prepare a registration
statement under the Securities Act (the “Shelf Registration Statement”) for a
registration pursuant to Rule 415 under the Securities Act on Form S-3 (a “Shelf
Registration”) and, if the Issuer is a WKSI at the time of filing the Shelf
Registration Statement, such Shelf Registration shall be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”) with respect to all of the Registrable
Securities (or such other number of Registrable Securities specified in writing
by the Holder thereof) to enable such Shelf Registration Statement to be filed
with the Commission as soon as possible following the Closing Date, but in no
event later than 120 days following the Closing Date. The Issuer will notify
each holder of Registrable Securities within two Business Days of the filing of
such Shelf Registration Statement. (b) In the event that a Shelf Registration
Statement is effective, any holder of Registrable Securities covered by such
Shelf Registration Statement shall have the right at any time or from time to
time to elect to sell pursuant to an offering (including an underwritten
offering) Registrable Securities available for sale pursuant to such
registration statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect, and the Issuer shall pay all
Registration Expenses in connection therewith. Any holder of Registrable
Securities shall make such election by delivering to the Issuer a written notice
(a “Shelf Offering Notice”) with respect to such offering specifying the number
of Shelf Registrable Securities that such holder desires to sell pursuant to
such offering (the “Shelf Offering”); provided that a Shelf Offering Notice may
only be made if the sale of Registrable Securities requested to be sold are
reasonably expected to result in aggregate gross cash proceeds in excess of
$25,000,000 (unless any such holder of Registrable Securities is proposing to
sell all of its remaining Registrable Securities). As promptly as practicable,
but no later than two Business Days after receipt of a Shelf Offering Notice,
the Issuer shall give written notice of such Shelf Offering Notice to all other
holders of Shelf Registrable Securities. The Issuer, subject to Section 1(e) and
Section 7 hereof, shall include in such Shelf Offering the Shelf Registrable
Securities of any other holder of Shelf Registrable Securities that shall have
made a written request to the Issuer for inclusion in such Shelf Offering (which
request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such holder) within five Business Days after the
receipt of the Shelf Offering Notice. The Issuer shall, as expeditiously as
possible (and in any event within 10 Business Days after the receipt of a Shelf
Offering Notice), but subject to Section 1(f) hereof, use its reasonable best
efforts to facilitate such Shelf Offering. Each Holder agrees that such Holder
shall treat as confidential the Shelf Offering Notice and shall not A-2



--------------------------------------------------------------------------------



 
[transactionagreement032.jpg]
disclose or use the information contained in the Issuer’s notice regarding the
Shelf Offering Notice without the prior written consent of the Issuer and the
Holders of Registrable Securities delivering such Shelf Offering Notice until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the Holder in breach
of the terms of the Agreement. (c) If any holder of the Registrable Securities
wishes to engage in an underwritten block trade off of a Shelf Registration
Statement (either through filing an Automatic Shelf Registration Statement or
through a take-down from an already existing Shelf Registration Statement), then
notwithstanding the time periods set forth in Section 1(b), such holder shall
notify the Issuer of the block trade Shelf Offering not less than two Business
Days prior to the day such offering is to commence. The Issuer shall promptly
notify other holders of Registrable Securities of such block trade Shelf
Offering and such other holders of Registrable Securities must elect whether or
not to participate by the next Business Day (i.e., one Business Day prior to the
day such offering is to commence) (unless a longer period is agreed to by the
holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Issuer shall as expeditiously as possible use
its reasonable best efforts to facilitate such offering (which may close as
early as two Business Days after the date it commences). (d) The Issuer shall,
at the request of any holder of the Registrable Securities covered by a Shelf
Registration Statement, file any prospectus supplement or any post-effective
amendments and otherwise take any action necessary to include therein all
disclosure and language deemed necessary or advisable by any holder of the
Registrable Securities to effect such Shelf Offering. (e) Priority on Shelf
Offerings. If a Shelf Offering is an underwritten offering and the managing
underwriters advise the Issuer in writing that in their opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, which can be sold therein without adversely affecting
the marketability, proposed offering price, timing or method of distribution of
the offering, the Issuer shall include in such offering prior to the inclusion
of any securities which are not Registrable Securities the number of Registrable
Securities requested to be included which, in the opinion of such underwriters,
can be sold, without any such adverse effect, pro rata among the respective
holders thereof on the basis of the amount of Registrable Securities owned by
each such holder. (f) Restrictions on Shelf Offerings. (i) The Issuer may
postpone, for up to 90 days from the date of the request (the “Suspension
Period”), the filing or the effectiveness of a registration statement for a
Shelf Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement (and therefore suspend sales of the Shelf Registrable
Securities) by providing written notice to the holders of Registrable Securities
if (A) the Issuer’s board of directors determines in its reasonable good faith
judgment that the offer or sale of Registrable Securities A-3



--------------------------------------------------------------------------------



 
[transactionagreement033.jpg]
would reasonably be expected to have a material adverse effect on any proposal
or plan by the Issuer or any Subsidiary to engage in any material acquisition of
assets or stock (other than in the ordinary course of business) or any material
merger, consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Issuer, (B) upon advice of counsel, the sale of
Registrable Securities pursuant to the registration statement would require
disclosure of material non-public information not otherwise required to be
disclosed under applicable law or (C) (x) the Issuer has a bona fide business
purpose for preserving the confidentiality of such transaction or (y) disclosure
would have a material adverse effect on the Issuer or the Issuer’s ability to
consummate such transaction or (z) such transaction renders the Issuer unable to
comply with Commission requirements, in each case under circumstances that would
make it impractical or inadvisable to cause the Shelf Registration Statement (or
such filings) to become effective or to promptly amend or supplement the Shelf
Registration Statement on a post effective basis, as applicable. The Issuer may
delay or suspend the effectiveness of a Shelf Registration or Shelf Offering
pursuant to this Section 1(f)(i) only once in any twelve-month period; provided
that, for the avoidance of doubt, the Issuer may in any event delay or suspend
the effectiveness of Shelf Registration or Shelf Offering in the case of an
event described under Section 4(a)(vi) to enable it to comply with its
obligations set forth in Section 4(a)(vi). (ii) In the case of an event that
causes the Issuer to suspend the use of a Shelf Registration Statement as set
forth in Section 1(f)(i) or pursuant to Section 4(a)(vi) (a “Suspension Event”),
the Issuer shall give a notice to the holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing. A holder of
Registrable Securities shall not effect any sales of its Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Issuer and prior to receipt
of an End of Suspension Notice (as defined below). Each holder of Registrable
Securities agrees that it shall treat as confidential the receipt of the
Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Issuer until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by such holder of
Registrable Securities in breach of the terms of the Agreement. A holder of
Registrable Securities may recommence effecting sales of the Registrable
Securities pursuant to the Shelf Registration Statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Issuer, which End of Suspension Notice shall be given by the Issuer to
the holders and to the holders’ counsel, if any, promptly following the
conclusion of any Suspension Event. A-4



--------------------------------------------------------------------------------



 
[transactionagreement034.jpg]
(iii) Notwithstanding any provision herein to the contrary, if the Issuer shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 1(f), the Issuer agrees that it shall extend the period
of time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Annex by the number of days during the period from
the date of receipt by the holders of the Suspension Notice to and including the
date of receipt by the holders of the End of Suspension Notice and provide
copies of the supplemented or amended prospectus necessary to resume sales, with
respect to each Suspension Event. (iv) the Company shall not be obligated to
file any Shelf Registration Statement, participate in the launch of or effect
any Shelf Offering within the period commencing on the last day of any quarter
or year and ending two days following the Company’s earnings release for any
fiscal quarter or fiscal year. (g) Selection of Underwriters. If any Shelf
Offering is an underwritten offering, the holders of a majority of the
Registrable Securities participating in such underwritten offering shall have
the right to select the investment banker(s) and manager(s) to administer the
offering relating to such Shelf Offering. (h) Other Registration Rights. Except
as provided in the Agreement or pursuant to the Merger Agreement, the Issuer
shall not grant any registration rights to any Persons with respect to any
preference shares of the Issuer or any Subsidiary, or any securities convertible
or exchangeable into or exercisable for such securities, without the prior
written consent of the holders of a majority of the Registrable Securities (such
consent not to be unreasonably withheld or delayed); provided that the Issuer
may grant, with respect to preference shares of the Issuer or any Subsidiary (i)
rights to other Persons to participate in Piggyback Registrations so long as
such rights are not senior to the rights of the holders of Registrable
Securities with respect to such Piggyback Registrations as set forth in Section
2(c), (ii) rights to Shelf Registrations and Shelf Offerings so long as such
rights are not senior to the rights of the holders of Registrable Securities as
set forth in this Section 1 and (iii) such other registration rights that are no
more favorable to such other Person in any respect than the rights set forth in
this Annex. (i) Revocation of Shelf Offering Notice. At any time prior to the
effective date of the registration statement relating to a Shelf Registration or
the “pricing” of any offering relating to a Shelf Offering Notice, the holders
of Registrable Securities that provided the applicable Shelf Offering Notice may
revoke such Shelf Offering Notice on behalf of all holders of Registrable
Securities participating in such Shelf Offering without liability to such
holders of Registrable Securities, in each case by providing written notice to
the Issuer. Section 2. Piggyback Registrations. (a) Right to Piggyback. Whenever
the Issuer proposes to register any of its preference shares, or securities
convertible into, or exchangeable or exercisable for, A-5



--------------------------------------------------------------------------------



 
[transactionagreement035.jpg]
preference shares, under the Securities Act for its own account (other than in
connection with registrations on Form S-4 or S-8 promulgated by the Commission
or any successor or similar forms) (a “Piggyback Registration”), the Issuer
shall give prompt written notice (in any event at least 5 Business Days before
the anticipated filing date of the applicable registration statement or
preliminary prospectus supplement, as the case may be) to all holders of
Registrable Securities of its intention to effect such Piggyback Registration
and, subject to the terms of Section 2(c), shall include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities with respect to
which the Issuer has received written requests for inclusion therein within 5
Business Days after delivery of the Issuer’s notice. (b) Piggyback Expenses. The
Registration Expenses of the holders of Registrable Securities shall be paid by
the Issuer in all Piggyback Registrations, whether or not any such registration
became effective. (c) Priority on Primary Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Issuer,
and the managing underwriters advise the Issuer in writing that in their opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Issuer shall include in such registration (i) first, the
securities the Issuer proposes to sell and, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such Registrable Securities and other securities requested to be
included in such registration on the basis of the number of shares owned by each
such holder. (d) Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering will be determined by the Issuer in its sole discretion. Section 3.
Holdback Agreements. (a) Holders of Registrable Securities. In connection with
any underwritten Public Offering, each holder of Registrable Securities shall
enter into lock- up agreements with the managing underwriter(s) that provide for
the following unless the underwriters managing such underwritten Public Offering
otherwise agree in writing: such holder shall not (A) offer, sell, contract to
sell, pledge or otherwise dispose of (including sales pursuant to Rule 144),
directly or indirectly, any Capital Stock of the Issuer (including Capital Stock
of the Issuer that may be deemed to be owned beneficially by such holder in
accordance with the rules and regulations of the Commission) (collectively,
“Securities”) or any securities, options or rights convertible into or
exchangeable or exercisable for Securities (collectively, “Other Securities”),
(B) enter into a transaction which would have the same effect as described in
clause (A) above, (C) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences or ownership of
any Securities, whether such transaction is to A-6



--------------------------------------------------------------------------------



 
[transactionagreement036.jpg]
be settled by delivery of such Securities, in cash or otherwise (each of (A),
(B) and (C) above, a “Sale Transaction”) or (D) publicly disclose the intention
to enter into any Sale Transaction, commencing on the earlier of the date on
which the Issuer gives notice to the holders of Registrable Securities of the
circulation of a preliminary or final prospectus (or prospectus supplement) for
such Public Offering or the “pricing” of such offering and continuing to the
date that is 90 days following the date of the final prospectus for such Public
Offering (such period, or such shorter period as agreed to by the managing
underwriter(s), a “Holdback Period”), in each case with such modifications and
exceptions as may be approved by the Issuer and the holders of a majority of the
Registrable Securities. In addition, upon request by the managing
underwriter(s), each holder shall enter into customary holdback agreements
consistent with the terms herein. (b) The Issuer. The Issuer (i) will not file
any registration statement for a sale or distribution by the Issuer, one of its
Subsidiaries and/or shareholders to the public of Securities or Other Securities
pursuant to an offering registered under the Securities Act or cause any such
registration statement to become effective, or effect any public sale or
distribution of its Securities or Other Securities during any Holdback Period
(other than as part of such underwritten offering, or a registration on Form S-4
or Form S-8 or any successor or similar form) and (ii) will cause each of its
directors and executive officers to agree not to effect any Sale Transaction
during any Holdback Period, except as part of such underwritten offering (if
otherwise permitted), unless approved in writing by the underwriters managing
the underwritten offering and to enter into any lock-up, holdback or similar
agreements requested by the underwriter(s) managing such offering, in each case
with such modifications and exceptions as may be approved by the Issuer and the
holders of a majority of the Registrable Securities. Section 4. Marketing
Cooperation and Registration Procedures. (a) From and after the date hereof,
whenever the holders of Registrable Securities have initiated a Shelf Offering,
or otherwise upon the reasonable request of a holder of Registrable Securities,
the Issuer shall use its reasonable best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and to provide all reasonable cooperation as the holders
of Registrable Securities may reasonably request to assist the holders of
Registrable Securities in the marketing, resale or disposition of the
Registrable Securities, including to, as expeditiously as possible: (i) in
accordance with the Securities Act and all applicable rules and regulations
promulgated thereunder, (A) prepare and file with the Commission a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to be declared effective or
otherwise become effective as soon as reasonably practicable on or following the
date such registration statement is filed with the Commission but, in any event,
no later than the Effectiveness Deadline (provided that not less than five
Business Days before filing a registration statement or prospectus or any
amendments or supplements thereto, the Issuer shall furnish to the counsel A-7



--------------------------------------------------------------------------------



 
[transactionagreement037.jpg]
selected by the holders of a majority of the Registrable Securities covered by
such registration statement copies of all such documents proposed to be filed,
which documents shall be subject to the review and comment of such counsel) and
(B) respond as promptly as reasonably practicable to any comments received from
the Commission and request acceleration of effectiveness as promptly as
reasonably practicable after it learns that the Commission will not review the
registration statement or after it has satisfied comments received from the
Commission; (ii) notify each holder of Registrable Securities of (A) the
issuance by the Commission of any stop order suspending the effectiveness of any
registration statement or the initiation of any proceedings for that purpose,
(B) the receipt by the Issuer or its counsel of any notification with respect to
the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (C) the effectiveness of each registration statement filed
hereunder; (iii) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period ending when all of the securities covered by such registration
statement have been disposed of in accordance with the intended methods of
distribution by the sellers thereof set forth in such registration statement
(but not in any event before the expiration of any longer period required under
the Securities Act or, if such registration statement relates to an underwritten
Public Offering, such longer period as in the opinion of counsel for the
underwriters a prospectus is required by law to be delivered in connection with
the sale of Registrable Securities by an underwriter or dealer) and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement; (iv) furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), each Free Writing Prospectus
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;
(v) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Issuer shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (B) consent to
general service of A-8



--------------------------------------------------------------------------------



 
[transactionagreement038.jpg]
process in any such jurisdiction) or (C) subject itself to taxation in any
jurisdiction where it is not then so subject; (vi) notify each seller of such
Registrable Securities (A) promptly after it receives notice thereof, of the
date and time when such registration statement and each post-effective amendment
thereto has become effective or a prospectus or supplement to any prospectus
relating to a registration statement has been filed and when any registration or
qualification has become effective under a state securities or blue sky law or
any exemption thereunder has been obtained, (B) promptly after receipt thereof,
of any request by the Commission for the amendment or supplementing of such
registration statement or prospectus or for additional information, and (C) at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 1(f), at the request of any such seller,
the Issuer shall use its commercially reasonable efforts to prepare a supplement
or amendment to such prospectus so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading; (vii) use commercially reasonable efforts
to cause all such Registrable Securities to be listed on the NYSE as set forth
in Section 5.06 of the Agreement; (viii) use commercially reasonable efforts to
provide a transfer agent and registrar for all such Registrable Securities not
later than the Closing Date and use commercially reasonable efforts to procure
the cooperation of such transfer agent and registrar in settling any offering or
sale of Registrable Securities, including with respect to the transfer of
physical stock certificates into book-entry form in accordance with any
procedures reasonably requested by the majority of the holders of the
Registrable Securities or the managing underwriter(s); in connection therewith,
if reasonably required by the Issuer’s transfer agent and registrar, the Issuer
shall, promptly after the effectiveness of the applicable registration
statement, cause a customary opinion of counsel (which may be internal counsel)
as to the removal of any restrictive legend to be delivered to its transfer
agent and registrar, together with any other authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the registration
statement; (ix) enter into and perform such customary agreements (including
underwriting agreements and “lock-up” agreements in customary form) and take all
such other actions as the holders of a majority of the Registrable Securities
being sold or the underwriters, if any, reasonably request in order to A-9



--------------------------------------------------------------------------------



 
[transactionagreement039.jpg]
expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, causing the Issuer and any directors or officers
of the Issuer to agree to be bound by customary “lock-up” agreements restricting
the ability to dispose of Issuer securities and file or cause the filing of any
registration statement under the Securities Act); (x) make available for
inspection by any seller of Registrable Securities, any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other agent retained by any such seller or underwriter,
all financial and other records, pertinent corporate and business documents and
properties of the Issuer as shall be necessary to enable them to exercise their
due diligence responsibility, and supply, and cause the Issuer’s officers,
directors, employees, agents, representatives and independent accountants to
supply, all information (including, without limitation, financial statements and
financial data of the Issuer and its Subsidiaries) reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration, disposition or marketing efforts; (xi) take all reasonable actions
to ensure that any Free Writing Prospectus utilized in connection with any
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (xii) otherwise use
its reasonable best efforts to comply with all applicable rules and regulations
of the Commission, and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering the period of at least
twelve months beginning with the first day of the Issuer’s first full calendar
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158; (xiii) permit any holder of Registrable Securities which holder,
in its sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Issuer, to participate in the preparation of such
registration or comparable statement and to allow such holder to provide
language for insertion therein, in form and substance satisfactory to the
Issuer, which in the reasonable judgment of such holder and its counsel should
be included; (xiv) in the event any registration statement required to be filed
under Section 1 ceases to be effective for any reason at any time during the
period during which such registration statement is required to be kept effective
(including as a result of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending A-10



--------------------------------------------------------------------------------



 
[transactionagreement040.jpg]
or preventing the use of any related prospectus or suspending the qualification
of any SiriusPoint Preference Shares included in such registration statement for
sale in any jurisdiction), use reasonable best efforts promptly to cause such
registration statement to again become effective or be declared effective under
the Securities Act (including obtaining the prompt withdrawal of any such order
or amending such registration statement or filing an additional registration
statement); (xv) use its reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; (xvi) cooperate with the holders of Registrable Securities covered
by the registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request at least 2 Business Days prior to any sale of Registrable Securities in
a firm commitment public offering, but in any other such sale, within 10
Business Days prior to having to issue the Securities; (xvii) cooperate with
each holder of Registrable Securities covered by the registration statement and
each underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; (xviii) use its commercially reasonable efforts to make
available the executive officers of the Issuer to participate with the holders
of Registrable Securities and any underwriters in any meetings, “road shows,”
drafting sessions, rating agency presentations, due diligence sessions or other
selling efforts that may be reasonably requested by the holders in connection
with the marketing, resale, distribution or disposition of the Registrable
Securities and to assist in preparation of presentations, teasers, offering
memoranda and other customary marketing materials taking into account the
Issuer’s reasonable business needs; (xix) use its commercially reasonable
efforts to obtain one or more cold comfort letters from the Issuer’s independent
public accountants in customary form and covering such matters of the type
customarily covered by cold comfort letters; (xx) use its commercially
reasonable efforts to provide a legal opinion and negative assurances letter of
the Issuer’s outside counsel, dated the effective date of such registration
statement (and, if such registration includes an underwritten Public Offering,
dated the date of the closing under the applicable underwriting agreement), each
amendment and supplement thereto, the prospectus A-11



--------------------------------------------------------------------------------



 
[transactionagreement041.jpg]
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions and negative assurances letters of such
nature, which legal opinion and negative assurances letter shall be addressed to
the underwriters; (xxi) if the Issuer files an Automatic Shelf Registration
Statement covering any Registrable Securities, use its reasonable best efforts
to remain a WKSI (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective; (xxii) if the Issuer
does not pay the filing fee covering the Registrable Securities at the time an
Automatic Shelf Registration Statement is filed, pay such fee at such time or
times as the Registrable Securities are to be sold; (xxiii) if the Automatic
Shelf Registration Statement has been outstanding for at least three (3) years,
at the end of the third year, refile a new Automatic Shelf Registration
Statement covering the Registrable Securities, and, if at any time when the
Issuer is required to re-evaluate its WKSI status the Issuer determines that it
is not a WKSI, use its reasonable best efforts to refile the Shelf Registration
Statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective; (xxiv) provide any
information or cooperation as reasonably requested in connection with any
required and advisable regulatory approvals, consents or filings, including
under applicable antitrust, securities and insurance Laws; and (xxv) take all
other corporate, limited liability company, partnership or other similar actions
reasonably requested by a Preferred Shareholder or any transaction counterparty
in connection with the marketing, resale, distribution or disposition of the
Registrable Securities. (b) The Issuer shall use its reasonable best efforts to
cause any officer of the Issuer, for so long as he or she is employed by the
Issuer or any Subsidiary thereof, to participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Issuer, including the preparation of the registration
statement or other marketing materials and the preparation and presentation of
any “road shows” or other presentations. (c) If the Issuer files any Automatic
Shelf Registration Statement for the benefit of the holders of any of its
securities other than the holders of Registrable Securities, and the holders of
Registrable Securities do not request that their Registrable Securities be
included in such Shelf Registration Statement, the Issuer agrees that, at the
A-12



--------------------------------------------------------------------------------



 
[transactionagreement042.jpg]
request of any holder of the Registrable Securities, it shall include in such
Automatic Shelf Registration Statement such disclosures as may be required by
Rule 430B in order to ensure that the holders of the Registrable Securities may
be added to such Shelf Registration Statement at a later time through the filing
of a prospectus supplement rather than a post-effective amendment. (d) The
Issuer may require each seller of Registrable Securities as to which any
registration is being effected to furnish the Issuer such information regarding
such seller and the registration and distribution of such securities as the
Issuer may from time to time reasonably request in writing. (e) If any Preferred
Shareholder or any of its respective Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Issuer shall, subject to any
applicable lock-ups, cooperate with the foregoing persons to facilitate such
in-kind distribution in the manner reasonably requested. Section 5. Registration
Expenses. (a) The Issuer’s Obligation. All expenses incident to the Issuer’s
performance of or compliance with the provisions of this Annex (including,
without limitation, all registration, qualification and filing fees; fees and
expenses in connection with the listing of securities on any securities exchange
or automated interdealer quotation system; fees and expenses of compliance with
securities or blue sky laws; fees and expenses in connection with any review by
FINRA; printing expenses; messenger and delivery expenses; fees and
disbursements of custodians; and fees and disbursements of counsel for the
Issuer, all independent certified public accountants (including in connection
with any regular or special reviews or audits incident to or required by any
registration) and other Persons retained by the Issuer; expenses of the Issuer
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the registration, marketing or selling of the Registrable
Securities; and fees and expenses of any transfer agent and registrar and the
fees and expenses of any other agent or trustee appointed in connection with a
registration) (all such expenses being herein called “Registration Expenses”),
shall be borne by the Issuer except as provided for in this Annex. The Issuer
shall, in any event, pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review and the
expense of any liability insurance. Each Person that sells securities pursuant
to a Shelf Offering or Piggyback Registration hereunder shall bear and pay all
underwriting discounts, selling commissions or fees, or any discount commissions
or fees of selling brokers, dealers or similar securities industry professionals
and transfer taxes applicable to the securities sold for such Person’s account.
(b) Counsel Fees and Disbursements. In connection with each Piggyback
Registration and each Shelf Offering that is an underwritten offering, the
Issuer shall reimburse the holders of Registrable Securities included in such
registration for the reasonable fees and disbursements of one counsel chosen by
the holders of a A-13



--------------------------------------------------------------------------------



 
[transactionagreement043.jpg]
majority of the Registrable Securities included in such registration or
participating in such Shelf Offering. (c) Security Holders. To the extent
Registration Expenses are not required to be paid by the Issuer, each holder of
securities included in any registration hereunder shall pay those Registration
Expenses allocable to the registration of such holder’s securities so included,
and any Registration Expenses not so allocable shall be borne by all sellers of
securities included in such registration in proportion to the aggregate selling
price of the securities to be so registered. Section 6. Indemnification and
Contribution. (a) By the Issuer. The Issuer shall indemnify and hold harmless,
to the extent permitted by law, each holder of Registrable Securities, such
holder’s officers, directors employees, agents and representatives, and each
Person who controls such holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) (the “Indemnified Parties”)
against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, or are based upon: (i) any untrue or alleged
untrue statement of material fact contained in (A) any registration statement,
prospectus, preliminary prospectus or Free Writing Prospectus, or any amendment
thereof or supplement thereto, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the Issuer
of the Securities Act or state securities laws or any rule or regulation
promulgated thereunder applicable to the Issuer and relating to action or
inaction required of the Issuer in connection with any such registration. In
addition, the Issuer will reimburse such Indemnified Party for any legal or any
other expenses reasonably incurred by them in connection with investigating or
defending any such losses. Notwithstanding the foregoing, the Issuer shall not
be liable in any such case to the extent that any such losses result from, arise
out of, are based upon, or relate to an untrue statement or alleged untrue
statement, or omission or alleged omission, made in such registration statement,
any such prospectus, preliminary prospectus or Free Writing Prospectus or any
amendment or supplement thereto, in reliance upon, and in conformity with,
written information prepared and furnished in writing to the Issuer by such
Indemnified Party expressly for use therein or by such Indemnified Party’s
failure to deliver a copy of the registration statement or prospectus or any
amendments or supplements thereto after the Issuer has furnished such
Indemnified Party with a sufficient number of copies of the same. In connection
with an underwritten offering, the Issuer shall indemnify such underwriters,
their officers and directors, and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Indemnified Parties. (b) By Each
Security Holder. In connection with any registration statement in which a holder
of Registrable Securities is participating, each such holder shall furnish to
the Issuer in writing such information and affidavits as the Issuer reasonably
requests for use in connection with any such registration statement or A-14



--------------------------------------------------------------------------------



 
[transactionagreement044.jpg]
prospectus and, to the extent permitted by law, shall indemnify the Issuer, its
officers, directors, employees, agents and representatives, and each Person who
controls the Issuer (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) against any losses, claims, damages,
liabilities, severally and not jointly, to which such holder or any such
director or officer, any such underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in any registration
statement or prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto, (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such registration statement, any such prospectus or Free Writing
Prospectus or any amendment or supplement thereto, in reliance upon and in
conformity with written information prepared and furnished to the Issuer by such
holder pertaining exclusively to such holder expressly for use therein or (iii)
any violation by the holder of any rule or regulation promulgated under the
Securities Act or any state securities laws applicable to the holder and
relating to action or inaction required of the holder in connection with any
such registration, and such holder shall reimburse the Issuer and each such
director, officer, underwriter and controlling Person for any legal or any other
expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such loss, claim, liability, action or
proceeding, provided that the obligation to indemnify and hold harmless shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds received by such holder from the sale of Registrable
Securities pursuant to such registration statement. (c) Claim Procedure. Any
Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall impair
any Person’s right to indemnification hereunder only to the extent such failure
has prejudiced the indemnifying party) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration if such
holders are indemnified parties, at the expense of the indemnifying party. A-15



--------------------------------------------------------------------------------



 
[transactionagreement045.jpg]
(d) Contribution. If the indemnification provided for in this Section 6 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation. (e) Release. No
indemnifying party shall, except with the consent of the indemnified party,
consent to the entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof a release from all liability in respect
to such claim or litigation. (f) Non-exclusive Remedy; Survival. The
indemnification and contribution provided for under this Annex shall be in
addition to any other rights to indemnification or contribution that any
indemnified party may have pursuant to law or contract and shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities and
the termination or expiration of the Agreement. Section 7. Underwritten
Offerings. No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, custody agreements,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements; provided that no holder A-16



--------------------------------------------------------------------------------



 
[transactionagreement046.jpg]
of Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Issuer or the
underwriters (other than representations and warranties regarding such holder
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Issuer or the underwriters with respect
thereto that are materially more burdensome than those provided in Section 6.
For the avoidance of doubt, each holder of Registrable Securities shall execute
such powers of attorney or custody agreements as are requested by the managing
underwriters, appointing as power of attorney or custodian such persons as
reasonably requested by the Issuer. Each holder of Registrable Securities shall
execute and deliver such other agreements as may be reasonably requested by the
Issuer and the lead managing underwriter(s) that are consistent with such
holder’s obligations under Section 3, Section 4 and this Section 7 or that are
necessary to give further effect thereto. To the extent that any such agreement
is entered into pursuant to, and consistent with, Section 3 and this Section 7,
the respective rights and obligations created under such agreement shall
supersede the respective rights and obligations of the holders, the Issuer and
the underwriters created pursuant to this Section 7. Section 8. Current Public
Information. At all times after the Issuer has filed a registration statement
with the Commission pursuant to the requirements of either the Securities Act or
the Exchange Act, the Issuer shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and shall take such further action
as any holder or holders of Registrable Securities may reasonably request, all
to the extent required to enable such holders to sell Registrable Securities
pursuant to Rule 144. Upon request, the Issuer shall deliver to any holder of
Registrable Securities a written statement as to whether it has complied with
such requirements. Section 9. General Provisions. (a) No Inconsistent
Agreements. The Issuer shall not hereafter enter into any agreement with respect
to its Sirius Point Preference Shares which is inconsistent with or violates the
rights granted to the holders of Registrable Securities in this Annex. (b)
Transfer. For the avoidance of doubt, any transferee of all or any portion of
(i) a Preferred Shareholder’s Series B Preference Shares or SiriusPoint
Preference Shares pursuant to Section 9.07 of the Agreement or (ii) other
Registrable Securities of any holder of Registrable Securities, in each case,
shall be deemed to be a holder of Registrable Securities hereunder in the same
manner as if such transferee were an original signatory to the Agreement, and
the applicable SiriusPoint Preference Shares and Registrable Securities being
transferred (or, in the case of a transfer of Series B Preference Shares, the
SiriusPoint Preference Shares to be issued to such transferee in exchange for
such Series B Preference Shares in the Exchange) shall be included as
“Registrable Securities” hereunder. Section 10. Definitions. Unless otherwise
set forth below or elsewhere in this Annex, other capitalized terms contained
herein have the meanings set forth in the Agreement. “Automatic Shelf
Registration Statement” has the meaning set forth in Section 1(a). A-17



--------------------------------------------------------------------------------



 
[transactionagreement047.jpg]
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing. “Commission” means the Securities and Exchange Commission.
“Effectiveness Deadline” means, with respect to any registration statement
required to be filed pursuant to Section 1, (a) the date such registration
statement is filed, if the Issuer is a WKSI as of such date and such
registration statement is an Automatic Shelf Registration Statement eligible to
become immediately effective upon filing pursuant to Rule 462 under the 1933
Act; or (b) if the Issuer is not a WKSI as of the date such registration
statement is filed, as soon as reasonably practicable, and no later than the 5th
Business Day following the date on which the Issuer is notified by the
Commission that such registration statement will not be reviewed or is not
subject to further review and comments and will be declared effective upon
request by the Issuer. “End of Suspension Notice” has the meaning set forth in
Section 1(f)(ii). “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor federal law then in force, together
with all rules and regulations promulgated thereunder. “FINRA” means the
Financial Industry Regulatory Authority. “Free Writing Prospectus” means a free
writing prospectus, as defined in Rule 405. “Holdback Period” has the meaning
set forth in Section 3(a). “Holder” means a holder of Registrable Securities.
“Indemnified Parties” has the meaning set forth in Section 6(a). “Issuer” means,
prior to the closing of the Merger, TPRe, and from and after the closing of the
Merger, SiriusPoint. “Piggyback Registrations” has the meaning set forth in
Section 2(a). “Public Offering” means any sale or distribution by the Issuer
and/or holders of Registrable Securities to the public of any Capital Stock of
the Issuer pursuant to an offering registered under the Securities Act.
“Registrable Securities” means (i) any SiriusPoint Preference Shares issued
pursuant to the Agreement or distributed (directly or indirectly) to the
Preferred Shareholders or any of their A-18



--------------------------------------------------------------------------------



 
[transactionagreement048.jpg]
respective Affiliates and (ii) any Capital Stock of the Issuer or any Subsidiary
of the Issuer issued or issuable with respect to the securities referred to in
clause (i) above by way of dividend, distribution, split, exchange, redemption
right, reclassification or combination of securities, or any recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities (a) when
they cease to be outstanding, (b) when they have been sold or distributed
pursuant to a Public Offering, (c) when they have been sold in compliance with
Rule 144 or (d) repurchased by the Issuer or a Subsidiary of the Issuer.
Notwithstanding the foregoing, any Registrable Securities held by any Person
that may be sold under clause (b)(1)(i) of Rule 144 without limitation under any
of the other requirements of Rule 144 shall not be deemed to be Registrable
Securities. For purposes of this Annex, a Person shall be deemed to be a holder
of Registrable Securities, and the Registrable Securities shall be deemed to be
in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder.
“Registration Expenses” has the meaning set forth in Section 5(a). “Rule 144”,
“Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Commission, as the same shall be amended from time to time, or any successor
rule then in force. “Sale Transaction” has the meaning set forth in Section
3(a). “Securities” has the meaning set forth in Section 3(a). “Shelf Offering”
has the meaning set forth in Section 1(b). “Shelf Offering Notice” has the
meaning set forth in Section 1(b). “Shelf Registrable Securities” has the
meaning set forth in Section 1(b). “Shelf Registration” has the meaning set
forth in Section 1(a). “Shelf Registration Statement” has the meaning set forth
in Section 1(a). “Suspension Event” has the meaning set forth in Section
1(f)(ii). “Suspension Notice” has the meaning set forth in Section 1(f)(ii).
“Suspension Period” has the meaning set forth in Section 1(f)(i). “WKSI” means a
“well-known seasoned issuer” as defined under Rule 405. A-19



--------------------------------------------------------------------------------



 
[transactionagreement049.jpg]
Exhibit A Form of Certificate of Designation of Series B Preference Shares of
SiriusPoint 1006165296v6



--------------------------------------------------------------------------------



 
[transactionagreement050.jpg]
CONFIDENTIAL CERTIFICATE OF DESIGNATION OF 8.00% RESETTABLE FIXED RATE
PREFERENCE SHARES, SERIES B OF SIRIUSPOINT LTD. SiriusPoint Ltd. (formerly known
as Third Point Reinsurance Ltd.), a Bermuda exempted company limited by shares
(the “Company”), HEREBY CERTIFIES that, pursuant to the authority contained in
its Amended and Restated Bye-Laws (as amended and restated from time to time,
the “Bye-Laws”) and to resolutions of the board of directors of the Company (the
“Board of Directors”) adopted on [●], 202[●], the creation of the series of
8.00% Resettable Fixed Rate Preference Shares, Series B, US$0.10 par value per
share, US$25.00 liquidation preference per share (the “Series B Preference
Shares”), was authorized and the designation, preferences and privileges, voting
rights, relative, participating, optional and other special rights, and
qualifications, limitations and restrictions of the Series B Preference Shares,
in addition to those set forth in the Memorandum of Association and the Bye-Laws
of the Company, were fixed as follows: SECTION 1. DESIGNATION. The distinctive
serial designation of the Series B Preference Shares is “8.00% Resettable Fixed
Rate Preference Shares, Series B.” Each Series B Preference Share shall be
identical in all respects to every other Series B Preference Share, except as to
issue price, the date of issuance and the respective dates from which dividends
thereon shall accrue, to the extent such dates may differ as permitted pursuant
to Section 4(a) herein. SECTION 2. NUMBER OF SHARES. The authorized number of
Series B Preference Shares shall initially be [●]. The Company may from time to
time elect to issue additional Series B Preference Shares, and all the
additional shares so issued shall be a part of, and form a single series with,
the Series B Preference Shares initially authorized hereby. Series B Preference
Shares that are redeemed, purchased or otherwise acquired by the Company shall
have the status of authorized but unissued shares of the Company, without
designation as to class or series. SECTION 3. DEFINITIONS. As used herein with
respect to Series B Preference Shares: (a) “additional amounts” has the meaning
specified in Section 5(a). (b) “Applicable Supervisor” means the BMA, or, should
the BMA no longer have jurisdiction or responsibility to regulate the Company or
the Insurance Group, as the context requires, a regulator which is otherwise
subject to Applicable Supervisory Regulations. (c) “Applicable Supervisory
Regulations” means such insurance supervisory laws, rules and regulations
relating to group supervision or the supervision of single insurance entities,
as applicable, which are applicable to the Company or the Insurance Group, and
which shall initially mean the Group Rules until such time when the BMA no
longer has jurisdiction or responsibility to regulate the Company or the
Insurance Group.



--------------------------------------------------------------------------------



 
[transactionagreement051.jpg]
(d) “Bermuda Business Day” means any day other than a day on which commercial
banks in Bermuda are authorized or obligated by law, executive order or
regulation to close. (e) “BMA” means the Bermuda Monetary Authority. (f)
“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York City generally
are authorized or obligated by law or executive order to close. (g) “Calculation
Agent” means the nationally recognized calculation agent appointed by the
Company prior to the First Reset Date. (h) “Capital Adequacy Regulations” means
the solvency margin, capital adequacy regulations or any other regulatory
capital rules applicable to the Company from time to time on an individual or
group basis pursuant to Bermuda law and/or the laws of any other relevant
jurisdiction and which set out the requirements to be satisfied by financial
instruments to qualify as solvency margin or additional solvency margin or
regulatory capital (or any equivalent terminology employed by the
then-applicable capital adequacy regulations). (i) “Capital Disqualification
Event” means that the Series B Preference Shares do not qualify, in whole or in
part (including as a result of any transitional or grandfathering provisions or
otherwise), for purposes of determining the solvency margin, capital adequacy
ratios or any other comparable ratios, regulatory capital resource or level, of
the Company or any subsidiary thereof, where capital is subdivided into tiers,
as at least Tier 2 capital securities, under then-applicable Capital Adequacy
Regulations imposed upon the Company by the Applicable Supervisor, which would
include, without limitation, the Company’s Enhanced Capital Requirement, except
as a result of any applicable limitation on the amount of such capital. (j)
“Certificate of Designation” means this Certificate of Designation relating to
the Series B Preference Shares, as may be amended from time to time. (k) “Code”
means the Internal Revenue Code of 1986, as amended. (l) “Common Shares” means
the common shares, par value US$0.10 per share, of the Company. (m) “Companies
Act” means the Companies Act 1981 of Bermuda, as amended. (n) “Dividend Payment
Date” has the meaning specified in Section 4(a). (o) “Dividend Period” has the
meaning specified in Section 4(a). (p) “Dividend Rate” means (i) from and
including the Issue Date, to but excluding the First Reset Date, an amount equal
to 8.00% of US$25.00 per annum and (ii) from and including the First Reset Date,
during each Reset Period, an amount equal to (A) the greater of (x) the
Five-Year U.S. Treasury Rate as of the most recent Reset Dividend 2



--------------------------------------------------------------------------------



 
[transactionagreement052.jpg]
Determination Date and (y) zero, plus (B) [●]%1of US$25.00 per annum; provided,
that beginning on and after [●], 202[●],2 for so long as any Series B Preference
Shares remain outstanding, if and to the extent that the Series B Preference
Shares are not, or have ceased to be, listed on the New York Stock Exchange, the
applicable Dividend Rate shall increase by 1.00% of US$25.00 per annum until
such time as the Series B Preference Shares are so listed; provided further that
no such increase in the Dividend Rate shall occur if the Company has complied
with Section 17 hereof and the New York Stock Exchange does not permit the
Series B Preference Shares to be so listed. (q) “Dividend Record Date” has the
meaning specified in Section 4(a). (r) “DTC” means The Depository Trust Company,
together with its successors and assigns. (s) “Enhanced Capital Requirement”
means the enhanced capital and surplus requirement applicable to the Insurance
Group and as defined in the Insurance Act or, should the Insurance Act or the
Group Rules no longer apply to the Insurance Group, any and all other solvency
capital requirements or any other requirement to maintain assets applicable to
the Company or in respect of the Insurance Group, as applicable, pursuant to the
Applicable Supervisory Regulations. (t) “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder. (u) “First Reset Date” means [●], 202[●].3 (v) “Five-Year U.S.
Treasury Rate” means, as of any Reset Dividend Determination Date, as
applicable: (i) an interest rate (expressed as a decimal) determined to be the
per annum rate equal to the average of the yields to maturity for the five
Business Days immediately prior to such Reset Dividend Determination Date for
U.S. Treasury securities with a maturity of five years from the next Reset Date
appearing under the caption “Treasury Constant Maturities” in the most recently
published statistical release designated H.15 Daily Update or any successor
publication which is published by the Federal Reserve Board, as determined by
the Calculation Agent; or (ii) if there is no such published U.S. Treasury
security with a maturity of five years from the next Reset Date and trading in
the public securities markets, then the rate will be determined by interpolation
between the average of the yields to maturity for the five Business Days
immediately prior to such Reset Dividend Determination Date for two series of
U.S. Treasury securities trading in the public securities market, (A) one
maturing as close as possible to, but earlier than, the 1 NTD: Amount to equal
the difference between the initial rate (8.00%) and the Five-Year U.S. Treasury
Rate at the time of pricing. 2 NTD: Insert date that is 120 days from the Issue
Date. 3 NTD: Insert date that is five years from the date that the issuance of
these SiriusPoint Preference Shares is settled. 3



--------------------------------------------------------------------------------



 
[transactionagreement053.jpg]
Reset Date following the next succeeding Reset Dividend Determination Date, and
(B) the other maturity as close as possible to, but later than, the Reset Date
following the next succeeding Reset Dividend Determination Date, in each case as
published in the most recently published statistical release designated H.15
Daily Update under the caption “Treasury Constant Maturities” or any successor
publication which is published by the Federal Reserve Bank. The Five-Year U.S.
Treasury Rate will be determined by the Calculation Agent on the applicable
Reset Dividend Determination Date. If the Five-Year U.S. Treasury Rate cannot be
determined pursuant to the methods described in clauses (i) or (ii) above, then
the Five-Year U.S. Treasury Rate will be the same interest rate determined for
the prior Reset Dividend Determination Date. (w) “Group Rules” means the Group
Solvency Standards, together with the Group Supervision Rules. (x) “Group
Solvency Standards” means the Bermuda Insurance (Prudential Standards)
(Insurance Group Solvency Requirement) Rules 2011, as those rules and
regulations may be amended or replaced from time to time. (y) “Group Supervision
Rules” means the Bermuda Insurance (Group Supervision) Rules 2011, as those
rules and regulations may be amended or replaced from time to time. (z)
“Insurance Act” means the Bermuda Insurance Act 1978, as amended from time to
time. (aa) “Insurance Group” means all of the subsidiaries of the Company that
are regulated insurance or reinsurance companies (or part of such regulatory
group) pursuant to the Applicable Supervisory Regulations. (bb) “Issue Date”
means [●], 202[●], the initial date of issuance of the Series B Preference
Shares. (cc) “Junior Shares” means any class or series of shares of the Company
that ranks junior to the Series B Preference Shares either as to the payment of
dividends or as to the distribution of assets upon any liquidation, dissolution
or winding-up of the Company. As of the Issue Date, the Company’s Junior Shares
outstanding consist of its Common Shares and its Series A Preference Shares.
(dd) “Liquidation Preference” has the meaning specified in Section 6(b). (ee)
“Memorandum of Association” means the memorandum of association of the Company,
as it may be amended from time to time. (ff) “Nonpayment Event” has the meaning
specified in Section 9(b). (gg) “Parity Shares” means any class or series of
shares of the Company that ranks equally with the Series B Preference Shares as
to the payment of dividends and as to the distribution of assets on any
liquidation, dissolution or winding-up of the Company. As of the Issue Date,
there are no Parity Shares of the Company outstanding. 4



--------------------------------------------------------------------------------



 
[transactionagreement054.jpg]
(hh) “Preference Shares” means any and all series of preference shares of the
Company, including the Series B Preference Shares. (ii) “Preference Shares
Directors” has the meaning specified in Section 9(b). (jj) “Rating Agency” means
a nationally recognized statistical rating organization, as defined in Section
3(a)(62) of the Exchange Act that publishes a rating for the Company as of the
Issue Date. (kk) “Rating Agency Event” has the meaning specified in Section
7(e). (ll) “Redemption Date” means any date fixed for redemption in accordance
with Section 7. (mm) “Redemption Requirements” has the meaning specified in
Section 7(b). (nn) “Redemption Shares” means the Common Shares then issuable
upon redemption of the Series B Preference Shares in accordance with the terms
of Section 7. (oo) “Relevant Date” has the meaning specified in Section 5(b)(i).
(pp) “Relevant Taxing Jurisdiction” has the meaning specified in Section 7(d).
(qq) “Reset Date” means the First Reset Date and each date falling on the fifth
anniversary of the preceding Reset Date, which in each case, will not be
adjusted for Business Days. (rr) “Reset Dividend Determination Date” means, in
respect of any Reset Period, the day falling three Business Days prior to the
beginning of such Reset Period. (ss) “Reset Period” means the period from, and
including, the First Reset Date to, but excluding, the next following Reset Date
and thereafter each period from, and including, each Reset Date to, but
excluding, the next following Reset Date. (tt) “Senior Shares” means any class
or series of shares of the Company that ranks senior to the Series B Preference
Shares either as to the payment of dividends or as to the distribution of assets
upon any liquidation, dissolution or winding-up of the Company. As of the Issue
Date, there are no Senior Shares of the Company outstanding. (uu) “Series A
Preference Shares” mean the Series A Preference Shares, with a par value of US
$0.10 per share, issued on the Issue Date. (vv) “Series B Preference Shares” has
the meaning specified in the preamble. (ww) “set aside” in the context of any
payment, means, without any action other than the following, the recording by
the Company in its accounting ledgers of any accounting or bookkeeping entry
which indicates, pursuant to a declaration of a dividend or other distribution
by the Board of Directors, the allocation of the funds to be so paid on any 5



--------------------------------------------------------------------------------



 
[transactionagreement055.jpg]
class or series of the Company’s shares; provided, that if any funds for any
class or series of Junior Shares or any class or series of Parity Shares are
placed in a separate account of the Company or delivered to a disbursing, paying
or other similar agent, then “set aside” with respect to the Series B Preference
Shares shall mean placing such funds in a separate account or delivering such
funds to a disbursing, paying or other similar agent. (xx) “Successor Company”
means an entity formed by a consolidation, merger, amalgamation or other similar
transaction involving the Company or the entity to which the Company conveys,
transfers or leases all or substantially all of its properties and assets. (yy)
“Tax Event” has the meaning specified in Section 7(d). (zz) “Voting Preference
Shares” means any other class or series of Preference Shares ranking equally
with the Series B Preference Shares with respect to dividends and the
distribution of assets upon liquidation, dissolution or winding up of the
Company and upon which like voting rights have been conferred and are
exercisable. As of the Issue Date, there are no other Voting Preference Shares
of the Company outstanding. SECTION 4. DIVIDENDS. (a) RATE AND PAYMENT OF
DIVIDENDS. The holders of Series B Preference Shares will be entitled to
receive, when, as and if declared by the Board of Directors or a duly authorized
committee of the Board of Directors, out of lawfully available funds for the
payment of dividends, cumulative cash dividends from, and including, the Issue
Date, quarterly in arrears, on the last day of February, May, August and
November of each year (each, a “Dividend Payment Date”), from and including on
[●], 202[●];4 provided that, if any Dividend Payment Date falls on a day that is
not a Business Day that is also a Bermuda Business Day, such dividend shall
instead be payable on (and no additional dividends shall accrue on the amount so
payable from such date to) the first Business Day that is also a Bermuda
Business Day following such Dividend Payment Date. Subject to the first sentence
of Section 4(a), dividends shall be payable, with respect to each Dividend
Period, in an amount per Series B Preference Share equal to the Dividend Rate.
Dividends payable on the Series B Preference Shares shall be computed on the
basis of a 360-day year consisting of twelve 30-day months with respect to a
full Dividend Period, and on the basis of the actual number of days elapsed
during such Dividend Period with respect to a Dividend Period other than a full
Dividend Period. Dividends that are payable on Series B Preference Shares on any
Dividend Payment Date shall be payable to holders of record of Series B
Preference Shares as they appear on the books on the register of members of the
Company at 5:00 p.m. (New York City time) on the applicable record date, which
shall be the 15th calendar day before that Dividend Payment Date or such other
record date fixed by the Board of Directors or a duly authorized committee of
the Board of Directors that is not more than 30 nor less than 10 days prior to
such Dividend Payment Date (each, a “Dividend Record Date”). Any such day that
is a Dividend Record Date shall be a Dividend Record Date whether or not such
day is a Business Day that is also a Bermuda Business Day. 4 NTD: Insert first
Dividend Payment Date after the Issue Date. 6



--------------------------------------------------------------------------------



 
[transactionagreement056.jpg]
Each dividend period (a “Dividend Period”) shall commence on and include a
Dividend Payment Date (other than the initial Dividend Period, which shall
commence on and include the Issue Date, provided that, for any Series B
Preference Shares issued after the Issue Date, the initial Dividend Period for
such shares may commence on and include such other date as the Board of
Directors or a duly authorized committee of the Board of Directors shall
determine and publicly disclose at the time such additional shares are issued)
and shall end on, but exclude, the next Dividend Payment Date. Dividends payable
in respect of a Dividend Period shall be payable in arrears (i.e., on the first
Dividend Payment Date after such Dividend Period). Dividends on the Series B
Preference Shares shall be cumulative. Dividends on each Series B Preference
Share shall accrue from, and including, the Issue Date, whether or not declared,
and whether or not there are earnings or profits, surplus or other funds or
assets of the Company legally available for the payment of dividends. Holders of
Series B Preference Shares shall not be entitled to any dividends or other
distributions, whether payable in cash, securities or other property, in excess
of full cumulative dividends payable on the Series B Preference Shares as
specified in this Section 4 (subject to the other provisions of this Certificate
of Designations). (b) PRIORITY OF DIVIDENDS. So long as any Series B Preference
Shares remain outstanding, unless full cumulative dividends for all past
Dividend Periods on all outstanding Series B Preference Shares have been
declared and paid (or declared and a sum sufficient for the payment thereof has
been set aside), (i) no dividend shall be declared or paid on the Common Shares
or any other Junior Shares, other than a dividend payable solely in Common
Shares or other Junior Shares, as applicable, and (ii) no Common Shares or other
Junior Shares shall be purchased, redeemed or otherwise acquired for
consideration by the Company, directly or indirectly (other than (A) as a result
of a reclassification of Junior Shares for or into other Junior Shares, or the
exchange or conversion of one Junior Share for or into another Junior Share, (B)
through the use of the proceeds of a substantially contemporaneous sale of
Junior Shares or (C) as required by or necessary to fulfill the terms of any
employment contract, benefit plan or similar arrangement with or for the benefit
of one or more employees, directors or consultants). For the avoidance of doubt,
the Series A Preference Shares may be forfeited, issued and converted into
Common Shares in accordance with the terms of the Series A Preference Shares.
(c) RESTRICTIONS ON PAYMENT OF DIVIDENDS. Pursuant to and subject to the
Companies Act, the Company may not lawfully declare or pay a dividend if the
Company has reasonable grounds for believing that the Company is, or would after
payment of the dividend be, unable to pay its liabilities as they become due, or
that the realizable value of the Company’s assets would, after payment of the
dividend, be less than the aggregate value of the Company’s liabilities.
Additionally, dividends on the Series B Preference Shares will not be declared,
paid or set aside for payment if the Company is, or after giving effect to such
act would be, in breach of the Insurance Act, the Companies Act, the Insurance
(Eligible Capital) Rules 2012, the Group Solvency Standard, including the
Enhanced Capital Requirement, or under such other Applicable Supervisory
Regulations or other applicable laws, rules and regulations. SECTION 5. PAYMENT
OF ADDITIONAL AMOUNTS. 7



--------------------------------------------------------------------------------



 
[transactionagreement057.jpg]
(a) The Company shall make all payments on the Series B Preference Shares free
and clear of and without withholding or deduction at source for, or on account
of, any present or future taxes, fees, duties, assessments or governmental
charges of whatever nature imposed or levied by or on behalf of any Relevant
Taxing Jurisdiction, unless such taxes, fees, duties, assessments or
governmental charges are required to be withheld or deducted by (i) the laws (or
any regulations or rulings promulgated thereunder) of any Relevant Taxing
Jurisdiction or (ii) an official position regarding the application,
administration, interpretation or enforcement of any such laws, regulations or
rulings (including, without limitation, a holding by a court of competent
jurisdiction or by a taxing authority in any Relevant Taxing Jurisdiction). If a
withholding or deduction at source is required, the Company shall, subject to
certain limitations and exceptions described below, pay to the holders of the
Series B Preference Shares such additional amounts (the “additional amounts”) as
dividends as may be necessary so that every net payment, after such withholding
or deduction (including any such withholding or deduction from such additional
amounts), shall be equal to the amounts the Company would otherwise have been
required to pay had no such withholding or deduction been required. (b) The
Company shall not be required to pay any additional amounts for or on account
of: (i) any tax, fee, duty, assessment or governmental charge of whatever nature
that would not have been imposed but for the fact that (x) such holder was a
resident, domiciliary or national of, or engaged in business or maintained a
permanent establishment or was physically present in, the Relevant Taxing
Jurisdiction or any political subdivision thereof or otherwise had some
connection with the Relevant Taxing Jurisdiction other than by reason of the
mere ownership of, or receipt of payment under, such Series B Preference Shares,
or (y) any Series B Preference Shares were presented for payment (where
presentation is required for payment) more than 30 days after the Relevant Date
(except to the extent that the holder would have been entitled to such amounts
if it had presented such shares for payment on any day within such 30 day
period). The “Relevant Date” means, in respect of any payment, the date on which
such payment first becomes due and payable, but if the full amount of the moneys
payable has not been received by the dividend disbursing agent on or prior to
such due date, it means the first date on which the full amount of such moneys
having been so received and being available for payment to holders and notice to
that effect shall have been duly given to the holders of the Series B Preference
Shares; (ii) any estate, inheritance, gift, sale, transfer, personal property or
similar tax, assessment or other governmental charge or any tax, assessment or
other governmental charge that is payable otherwise than by withholding or
deduction from payment of the liquidation preference or of any dividends on the
Series B Preference Shares; (iii) any tax, fee, duty, assessment or other
governmental charge that is imposed or withheld by reason of the failure by the
holder of such Series B Preference Shares to comply with any reasonable request
by the Company addressed to the holder within 90 days of such request (a) to
provide information concerning the nationality, residence or identity of the
holder or (b) to make any declaration or other similar claim or satisfy any
information or reporting requirement that is required or imposed by statute,
treaty, regulation or administrative practice of the Relevant 8



--------------------------------------------------------------------------------



 
[transactionagreement058.jpg]
Taxing Jurisdiction as a precondition to exemption from all or part of such tax,
fee, duty, assessment or other governmental charge; (iv) any tax, fee, duty,
assessment or governmental charge required to be withheld or deducted under
Sections 1471 through 1474 of the Code (or any Treasury regulations or other
administrative guidance thereunder), any agreements entered into under section
1471(b)(1) of the Code, intergovernmental agreements relating to the foregoing
or any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement; or (v) any combination of items (i), (ii),
(iii) and (iv). In addition, the Company shall not pay additional amounts with
respect to any payment on any such Series B Preference Shares to any holder that
is a fiduciary, partnership, limited liability company or other pass-through
entity other than the sole beneficial owner of such Series B Preference Shares
if such payment would be required by the laws of the Relevant Taxing
Jurisdiction to be included in the income for tax purposes of a beneficiary or
partner or settlor with respect to such fiduciary or a member of such
partnership, limited liability company or other pass-through entity or a
beneficial owner to the extent such beneficiary, partner or settlor would not
have been entitled to such additional amounts had it been the holder of the
Series B Preference Shares. SECTION 6. LIQUIDATION RIGHTS. (a) VOLUNTARY OR
INVOLUNTARY LIQUIDATION. In the event of any liquidation, dissolution or
winding-up of the Company, whether voluntary or involuntary, holders of the
Series B Preference Shares shall be entitled to receive, out of the assets of
the Company available for distribution to shareholders of the Company, after
satisfaction of all liabilities and obligations to creditors and Senior Shares
of the Company (including provision (reserves) for policyholder obligations of
the Company’s subsidiaries), if any, but before any distribution of such assets
is made to the holders of Common Shares and any other Junior Shares, a
liquidating distribution in the amount equal to US$25.00 per Series B Preference
Share, plus any unpaid, accrued cumulative dividends, whether or not declared,
on such Series B Preference Share, without interest on such unpaid dividends, to
the date fixed for distribution. (b) PARTIAL PAYMENT. After payment of the full
amount of any distribution described in 6(a) above to which holders are
entitled, holders of the Series B Preference Shares will have no right or claim
to any of the Company’s remaining assets. If in any distribution described in
Section 6(a) above, the assets of the Company are not sufficient to pay the
Liquidation Preferences (as defined below) in full to all holders of Series B
Preference Shares and all holders of any Parity Shares, the amounts payable to
the holders of Series B Preference Shares and to the holders of all such other
Parity Shares shall be paid pro rata in accordance with the respective aggregate
Liquidation Preferences of the holders of Series B Preference Shares and the
holders of all such other Parity Shares, but only to the extent the Company has
assets available after satisfaction of all liabilities to creditors and holders
of Senior Shares. In any such distribution, the “Liquidation Preference” of any
holder of Series B Preference Shares or Parity Shares of the Company shall mean
the amount otherwise payable to such holder in such distribution (assuming no
limitation on the assets of the Company available for such distribution),
including any unpaid, accrued cumulative dividends, whether or not declared, in
the case of any holder of Series B Preference Shares or 9



--------------------------------------------------------------------------------



 
[transactionagreement059.jpg]
any holder of Parity Shares on which dividends accrue on a cumulative basis (but
excluding any dividends that had not previously been declared with respect to
any non-cumulative Parity Shares). (c) RESIDUAL DISTRIBUTIONS. If the
Liquidation Preference has been paid in full to all holders of Series B
Preference Shares and any holders of Parity Shares, the holders of Junior Shares
of the Company shall be entitled to receive all remaining assets of the Company
according to their respective rights and preferences. (d) CONTRACTUAL
SUBORDINATION. The Series B Preference Shares shall be subordinated in right of
payment to all obligations of the Company’s subsidiaries, including all existing
and future policyholders’ obligations of such subsidiaries. (e) MERGER,
CONSOLIDATION AND SALE OF ASSETS NOT LIQUIDATION. For purposes of this Section
6, the consolidation, amalgamation, merger, arrangement, reincorporation,
de-registration, reconstruction, reorganization or other similar transaction
involving the Company or the sale or transfer of all or substantially all of the
shares or the property or business of the Company shall not be deemed to
constitute a liquidation, dissolution or winding-up. SECTION 7. OPTIONAL
REDEMPTION. (a) The Series B Preference Shares are perpetual and have no fixed
maturity date. The Series B Preference Shares may not be redeemed by the Company
except as set forth in Sections 7(b), (c), (d) and (e) herein. (b) REDEMPTION
AFTER FIRST RESET DATE. The Company may redeem the Series B Preference Shares,
in whole or in part, upon notice given as provided in Section 7(h) herein, on
the First Reset Date and on any subsequent Reset Date, at a redemption price
equal to US$25.00 per Series B Preference Share, plus any unpaid, accrued
cumulative dividends, whether or not declared, on such Series B Preference
Share, to, but excluding, the Redemption Date, without interest on such unpaid
dividends; provided that no such redemption may occur unless either (1) the
Company has sufficient funds in order to meet the Enhanced Capital Requirement
and the Applicable Supervisor approves of the redemption or (2) the Company
replaces the capital represented by Series B Preference Shares to be redeemed
with capital having equal or better capital treatment as the Series B Preference
Shares under the Enhanced Capital Requirement (the conditions described in
clauses (1) and (2), the “Redemption Requirements”). In the event the applicable
Redemption Date is not a Business Day, the redemption price will be paid on the
next Business Day without any adjustment to the amount of the redemption price
paid. (c) CAPITAL DISQUALIFICATION EVENT. The Company may redeem, in whole, but
not in part, all of the Series B Preference Shares, upon notice given as
provided in Section 7(h) herein, at a redemption price equal to US$25.00 per
Series B Preference Share, plus any unpaid, accrued cumulative dividends,
whether or not declared, on such Series B Preference Share, to, but excluding,
the Redemption Date, without interest on such unpaid dividends, at any time
within 90 days following the occurrence of the date on which the Company has
reasonably determined, based on the advice of external legal, financial and tax
advisers with knowledge of such matters, as applicable, that, as a result of (i)
any amendment to, or change in, those laws or regulations of the jurisdiction of
the Applicable Supervisor that is enacted or becomes effective after the Issue
Date or (ii) any 10



--------------------------------------------------------------------------------



 
[transactionagreement060.jpg]
official administrative decision or judicial decision or administrative action
or other official pronouncement interpreting or applying those laws or
regulations that are announced after the Issue Date, a Capital Disqualification
Event has occurred; provided that no such redemption may occur unless one of the
Redemption Requirements is satisfied. (d) ADDITIONAL AMOUNTS. The Company may
redeem, in whole, but not in part, all of the Series B Preference Shares, upon
notice given as provided in Section 7(h) herein, at a redemption price equal to
US$25.00 per Series B Preference Share, plus any unpaid, accrued cumulative
dividends, whether or not declared, on such Series B Preference Share, to, but
excluding, the Redemption Date, without interest on such unpaid dividends, if
there is, in the Company’s reasonable determination, based on the advice of
external legal, financial and tax advisers with knowledge of such matters, as
applicable, a substantial probability that the Company or any Successor Company
would become obligated to pay additional amounts on the next succeeding Dividend
Payment Date with respect to the Series B Preference Shares and the payment of
those additional amounts could not be avoided by the use of any reasonable
measures available to the Company or any Successor Company (a “Tax Event”);
provided that no such redemption may occur unless one of the Redemption
Requirements is satisfied. As used herein, “Relevant Taxing Jurisdiction” means
(A) Bermuda or any political subdivision or governmental authority of or in
Bermuda with the power to tax, (B) any jurisdiction from or through which the
Company or its dividend disbursing agent is making payments on the Series B
Preference Shares or any political subdivision or governmental authority of or
in that jurisdiction with the power to tax or (C) any other jurisdiction in
which the Company or any Successor Company is organized or generally subject to
taxation or any political subdivision or governmental authority of or in that
jurisdiction with the power to tax. Prior to any redemption upon a Tax Event,
the Company shall file with its corporate records and deliver to the transfer
agent for the Series B Preference Shares a certificate signed by one of the
Company’s officers confirming that a Tax Event has occurred and is continuing
(as reasonably determined by the Company based on the advice of external tax and
legal advisers). The Company shall include a copy of this certificate with any
notice of such redemption. (e) RATING AGENCY EVENT. The Company may redeem, in
whole, but not in part, all of the Series B Preference Shares, upon notice given
as provided in Section 7(h) herein, at a redemption price equal to US$25.50 per
Series B Preference Share, plus any unpaid, accrued cumulative dividends,
whether or not declared, on such Series B Preference Share, to, but excluding,
the Redemption Date, without interest on such unpaid dividends, within 90 days
after a Rating Agency amends, clarifies or changes the criteria it uses to
assign equity credit to securities such as the Series B Preference Shares, which
amendment, clarification or change results in a Rating Agency Event; provided
that no such redemption may occur unless one of the Redemption Requirements is
satisfied. As used herein, a “Rating Agency Event” occurs if any Rating Agency
that then publishes a rating for the Company amends, clarifies or changes the
criteria it uses to assign equity credit to securities such as the Series B
Preference Shares, which amendment, clarification, or change results in: (i) the
shortening of the length of time the Series B Preference Shares are assigned a
particular level of equity credit by that Rating Agency as compared to the
length of time they would have been assigned that level of equity credit by that
Rating Agency or its predecessor on the initial issuance of the Series B
Preference Shares; or 11



--------------------------------------------------------------------------------



 
[transactionagreement061.jpg]
(ii) the lowering of the equity credit (including up to a lesser amount)
assigned to the Series B Preference Shares by that Rating Agency as compared to
the equity credit assigned by that Rating Agency or its predecessor on the
initial issuance of the Series B Preference Shares. (f) NO SINKING FUND. The
Series B Preference Shares shall not be subject to any mandatory redemption,
sinking fund, retirement fund or purchase fund or other similar provisions.
Holders of Series B Preference Shares shall have no right to require redemption,
repurchase or retirement of any Series B Preference Shares. (g) PROCEDURES FOR
REDEMPTION. The redemption price for any Series B Preference Shares shall be
payable on the Redemption Date to the holders of such shares against book-entry
transfer or surrender of the certificate(s) evidencing such shares to the
Company or its agent. Prior to delivering any notice of redemption as provided
below, the Company shall file with its corporate records a certificate signed by
one of the Company’s officers affirming the Company’s compliance with the
redemption provisions under the Companies Act relating to the Series B
Preference Shares, and stating that there are reasonable grounds for believing
that the Company is, and after the redemption will be, able to pay its
liabilities as they become due and that the redemption will not cause the
Company to breach any provision of applicable Bermuda law or regulation. The
Company shall mail a copy of this certificate with the notice of any redemption.
(h) NOTICE OF REDEMPTION. Notice of every redemption of Series B Preference
Shares shall be given by first class mail, postage prepaid, addressed to the
holders of record of the Series B Preference Shares to be redeemed at their
respective last addresses appearing on the share register of the Company. Such
mailing shall be at least 15 days and not more than 60 days before the date
fixed for redemption. Any notice mailed as provided in this subsection shall be
conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of Series B
Preference Shares designated for redemption shall not affect the validity of the
proceedings for the redemption of any other Series B Preference Shares.
Notwithstanding the foregoing, if the Series B Preference Shares or any
depositary shares representing interests in the Series B Preference Shares are
issued in book-entry form through DTC or any other similar facility, notice of
redemption and a copy of this certificate may be given to the holders of Series
B Preference Shares at such time and in any manner permitted by such facility.
Each such notice given to a holder shall state: (i) the Redemption Date; (ii)
the number of Series B Preference Shares to be redeemed and, if less than all
the Series B Preference Shares held by such holder are to be redeemed, the
number of such Series B Preference Shares to be redeemed from such holder; (iii)
the redemption price; and (iv) that the Series B Preference Shares should be
delivered via book- entry transfer or the place or places where certificates, if
any, for such Series B Preference Shares are to be surrendered for payment of
the redemption price. (i) PARTIAL REDEMPTION. In case of any redemption of only
part of the Series B Preference Shares at the time outstanding, the Series B
Preference Shares to be redeemed shall be selected pro rata or by lot, in
accordance with the procedures of DTC. (j) RESTRICTIONS ON REDEMPTION. Under
Bermuda law, the Company may not lawfully redeem Preference Shares (including
the Series B Preference Shares) if on the date redemption is to be effected
there are reasonable grounds for believing that the Company is, or after the
redemption would be, unable to pay its liabilities as they 12



--------------------------------------------------------------------------------



 
[transactionagreement062.jpg]
become due, or that the Company is, or after such redemption would be, in breach
of the Insurance Act, the Insurance (Eligible Capital) Rules 2012, the Group
Solvency Standards, including Enhanced Capital Requirements, or such other
Applicable Supervisory Regulations. Preference Shares (including the Series B
Preference Shares) may not be redeemed except out of the capital paid up
thereon, out of funds of the Company that would otherwise be available for
dividends or distributions or out of the proceeds of a new issue of shares made
for the purpose of the redemption. The premium, if any, payable on redemption
must be provided for out of funds of the Company that would otherwise be
available for dividend or distribution or out of the Company’s share premium
account before the Series B Preference Shares are redeemed or purchased. Unless
full cumulative dividends on all issued Series B Preference Shares and all
Parity Shares shall have been declared and paid (or declared and a sum
sufficient for the payment thereof set aside for payment) for all past Dividend
Periods, no Series B Preference Shares or any Parity Shares may be redeemed,
purchased or otherwise acquired by the Company unless all issued Series B
Preference Shares and any Parity Shares are redeemed; provided that the Company
may acquire fewer than all of the issued Series B Preference Shares or Parity
Shares pursuant to a purchase or exchange offer made to all holders of issued
Series B Preference Shares and Parity Shares upon such terms as the Board of
Directors in its sole discretion after consideration of the respective annual
dividend rate and other relative rights and preferences of the respective
classes or series, will determine (which determination will be final and
conclusive) will result in fair and equitable treatment among the respective
classes or series; provided, further that the Series A Preference Shares may be
forfeited, issued and converted into Common Shares in accordance with the terms
of the Series A Preference Shares. SECTION 8. SUBSTITUTION OR VARIATION. (a) At
any time following a Tax Event or at any time following a Capital
Disqualification Event, the Company may, without the consent of any holders of
the Series B Preference Shares, vary the terms of the Series B Preference Shares
such that they remain securities, or exchange the Series B Preference Shares
with new securities, which (i) in the case of a Tax Event, would eliminate the
substantial probability that the Company or any Successor Company would be
required to pay any additional amounts with respect to the Series B Preference
Shares or (ii) in the case of a Capital Disqualification Event, would cause the
Series B Preference Shares to become securities that qualify as at least Tier 2
capital, where capital is subdivided into tiers or its equivalent under
then-applicable Capital Adequacy Regulations imposed upon us by the Applicable
Supervisor, including the Enhanced Capital Requirement, for purposes of
determining the solvency margin, capital adequacy ratios or any other comparable
ratios, regulatory capital resource or level of the Company or any subsidiary
thereof. In either case, the terms of the varied securities or new securities
considered in the aggregate cannot be less favorable to holders than the terms
of the Series B Preference Shares prior to being varied or exchanged; provided
that no such variation of terms or securities received in exchange shall change
the specified denominations of, dividend payable on, the Redemption Dates (other
than any extension of the period during which an optional redemption may not be
exercised by the Company) or currency of, the Series B Preference Shares, reduce
the liquidation preference thereof, lower the ranking in right of payment with
respect to the payment of dividends or the distribution of assets upon
liquidation, dissolution or winding-up of the Series B Preference Shares, or
change the foregoing list of items that may not be so amended as part of such
substitution or variation. 13



--------------------------------------------------------------------------------



 
[transactionagreement063.jpg]
Further, no such variation of terms or securities received in exchange shall
impair the right of a holder of the securities to institute suit for the payment
of any amounts due (as provided under this Certificate of Designations), but
unpaid with respect to such holder’s securities. (b) Prior to any substitution
or variation, the Company shall be required to deliver a certificate signed by
two executive officers of the Company to the transfer agent for the Series B
Preference Shares confirming that (x) a Capital Disqualification Event or a Tax
Event has occurred and is continuing (as reasonably determined by the Company)
and (y) the terms of the varied or new securities, considered in the aggregate,
are not less favorable, including from a financial perspective, to holders and
beneficial owners of the Series B Preference Shares than the terms of the Series
B Preference Shares prior to being varied or exchanged (as reasonably determined
by the Company). (c) Any substitution or variation of the Series B Preference
Shares described above shall be made after notice is given to the holders of the
Series B Preference Shares not less than 15 days nor more than 60 days prior to
the date fixed for substitution or variation, as applicable. SECTION 9. VOTING
RIGHTS. (a) GENERAL. The holders of Series B Preference Shares shall not have
any voting rights except as set forth below or as otherwise from time to time
required by law. On any item on which the holders of the Series B Preference
Shares are entitled to vote, such holders shall be entitled to one vote for each
Series B Preference Share held. (b) RIGHT TO ELECT TWO DIRECTORS UPON NONPAYMENT
EVENTS. If and whenever dividends in respect of any Series B Preference Shares
shall have not been declared and paid, on a cumulative basis, for the equivalent
of six or more Dividend Periods, whether or not consecutive (a “Nonpayment
Event”), the holders of Series B Preference Shares, voting together as a single
class with the holders of any and all Voting Preference Shares then outstanding,
shall be entitled to vote for the election of a total of two additional members
of the Board of Directors (the “Preference Shares Directors”); provided that it
shall be a qualification for election for any such Preference Shares Director
that the election of any such directors shall not cause the Company to violate
the corporate governance requirements of the U.S. Securities and Exchange
Commission or the New York Stock Exchange (or any other securities exchange or
other trading facility on which securities of the Company may then be listed or
quoted) that listed or quoted companies must have a majority of independent
directors. The Company shall use its best efforts to increase the number of
directors constituting the Board of Directors to the extent necessary to
effectuate such right, and, if necessary, to amend the Bye-Laws. Each Preference
Shares Director shall be added to an already existing class of directors. In the
event that the holders of the Series B Preference Shares, and any such other
holders of Voting Preference Shares, shall be entitled to vote for the election
of the Preference Shares Directors following a Nonpayment Event, such directors
shall be initially elected following such Nonpayment Event only at a special
general meeting, or at any annual general meeting of shareholders, and
thereafter at the annual general meeting of shareholders. At any time when such
special voting power has vested in the holders of any of the Series B Preference
Shares and any such other holders of Voting Preference Shares as described
above, the chief executive officer of the Company shall, upon the written
request of the holders of record of at least 10% of the aggregate liquidation
preference of the Series B 14



--------------------------------------------------------------------------------



 
[transactionagreement064.jpg]
Preference Shares and Voting Preference Shares (taken together as a single
class) then outstanding addressed to the secretary of the Company, call a
special general meeting of the holders of the Series B Preference Shares and
Voting Preference Shares for the purpose of electing directors. Such meeting
shall be held at the earliest practicable date in such place as may be
designated pursuant to the Bye-Laws (or if there be no designation, at the
Company’s principal office in Bermuda). If such meeting shall not be called by
the Company’s proper officers within 20 days after the Company’s secretary has
been personally served with such request, or within 60 days after mailing the
same by registered or certified mail addressed to the Company’s secretary at the
Company’s principal office, then the holders of record of at least 10% of the
aggregate liquidation preference of the Series B Preference Shares and Voting
Preference Shares (taken together as a single class) then outstanding may
designate in writing one such holder to call such meeting at the Company’s
expense, and such meeting may be called by such holder so designated upon the
notice required for annual general meetings of shareholders and shall be held in
Bermuda, unless the Company otherwise designates. Notwithstanding the foregoing,
no such special general meeting shall be called during the period within 60 days
immediately preceding the date fixed for the next annual general meeting of
shareholders. At any annual or special general meeting at which the holders of
the Series B Preference Shares and any such other holders of Voting Preference
Shares shall be entitled to vote, voting together as a single class, for the
election of the Preference Shares Directors following a Nonpayment Event, the
presence, in person or by proxy, of the holders of 50% of the aggregate
liquidation preference of such Series B Preference Shares and Voting Preference
Shares (taken together as a single class) shall be required to constitute a
quorum of the Series B Preference Shares and Voting Preference Shares (taken
together as a single class) for the election of any director by the holders of
the Series B Preference Shares and Voting Preference Shares (taken together as a
single class). At any such meeting or adjournment thereof, the absence of a
quorum of the Series B Preference Shares and Voting Preference Shares shall not
prevent the election of directors other than those to be elected by the Series B
Preference Shares and Voting Preference Shares, voting together as a single
class, and the absence of a quorum for the election of such other directors
shall not prevent the election of the directors to be elected by the Series B
Preference Shares and Voting Preference Shares, voting together as a single
class. The Preference Shares Directors so elected by the holders of the Series B
Preference Shares and Voting Preference Shares shall continue in office (i)
until their successors, if any, are elected by such holders or (ii) unless
required by applicable law to continue in office for a longer period, until
termination of the right of the holders of the Series B Preference Shares and
Voting Preference Shares to vote as a class for directors, if earlier. If and to
the extent permitted by applicable law, immediately upon any termination of the
right of the holders of the Series B Preference Shares and Voting Preference
Shares to vote together as a single class for directors as provided herein, the
terms of office of the directors then in office so elected by the holders of the
Series B Preference Shares and Voting Preference Shares shall terminate. When
all accrued and unpaid dividends in respect of all prior completed Dividend
Periods have been paid in full on the Series B Preference Shares for at least
four consecutive Dividend Periods after a Nonpayment Event, then the holders of
the Series B Preference Shares shall be divested of the right to elect the
Preference Shares Directors 15



--------------------------------------------------------------------------------



 
[transactionagreement065.jpg]
(subject to revesting of such voting rights in the event of each subsequent
Nonpayment Event pursuant to this Section 9) and the number of Dividend Periods
in which dividends have not been declared and paid shall be reset to zero, and
if and when the rights of holders of Voting Preference Shares to elect the
Preference Shares Directors shall have ceased, the terms of office of all the
Preference Shares Directors shall forthwith terminate and the number of
directors constituting the Board of Directors shall automatically be reduced
accordingly. For purposes of determining whether dividends have been paid for
four consecutive Dividend Periods following a Nonpayment Event, the Company may
take account of any dividend it elects to pay for such a Dividend Period after
the Dividend Payment Date for such Dividend Period has passed. Any Preference
Shares Director may be removed at any time without cause by the holders of
record of a majority of the aggregate voting power, as determined under the Bye-
Laws, of Series B Preference Shares and any other shares of Voting Preference
Shares then outstanding (voting together as a single class) when they have the
voting rights described above. Until the right of the holders of Series B
Preference Shares and any Voting Preference Shares to elect the Preference
Shares Directors shall cease, any vacancy in the office of a Preference Shares
Director (other than prior to the initial election of Preference Shares
Directors after a Nonpayment Event) may be filled by the written consent of the
Preference Shares Director remaining in office, or if none remain in office, by
a vote of the holders of record of a majority of the aggregate liquidation
preference of the outstanding Series B Preference Shares and any other shares of
Voting Preference Shares (voting together as a single class) when they have the
voting rights described above. Any such vote of holders of Series B Preference
Shares and Voting Preference Shares to remove, or to fill a vacancy in the
office of, a Preference Shares Director may be taken only at a special meeting
of such shareholders, called as provided above for an initial election of
Preference Shares Directors after a Nonpayment Event (unless such request is
received less than 60 days before the date fixed for the next annual or special
meeting of the shareholders of the Company, in which event such election shall
be held at such next annual or special meeting of shareholders). The Preference
Shares Directors shall each be entitled to one vote per director on any matter.
Each Preference Shares Director elected at any special general meeting of
shareholders of the Company or by written consent of the other Preference Shares
Director shall hold office until the next annual general meeting of the
shareholders of the Company if such office shall not have previously terminated
as above provided. (c) CHANGES AFTER PROVISION FOR REDEMPTION. No vote or
consent of the holders of Series B Preference Shares shall be required pursuant
to Section 9(b) or (e) if, at or prior to the time when the act with respect to
which such vote would otherwise be required pursuant to such Section shall be
effected, all outstanding Series B Preference Shares shall have been redeemed,
or shall have been called for redemption upon proper notice and sufficient funds
shall have been set aside by the Company for such redemption, in each case
pursuant to Section 7 herein. (d) PROCEDURES FOR VOTING AND CONSENTS. The rules
and procedures for calling and conducting any meeting of the holders of Series B
Preference Shares (including, without limitation, the fixing of a record date in
connection therewith), the solicitation and use of proxies at such a meeting,
the obtaining of written consents and any other aspect or matter with regard to
such a meeting or such consents shall be governed by any rules the Board of
Directors or a duly authorized committee of the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the 16



--------------------------------------------------------------------------------



 
[transactionagreement066.jpg]
requirements of the Bye-Laws, applicable law and any national securities
exchange or other trading facility on which the Series B Preference Shares is
listed or traded at the time. Whether the vote or consent of the holders of a
plurality, majority or other portion of the Series B Preference Shares and any
Voting Preference Shares has been cast or given on any matter on which the
holders of Series B Preference Shares are entitled to vote shall be determined
by the Company by reference to the aggregate voting power, as determined by the
Bye-Laws of the Company, of the shares voted or covered by the consent. (e)
VOTING ON VARIATIONS OF RIGHTS AND SENIOR SHARES. (1) Notwithstanding the
Bye-Laws, the affirmative vote or consent of the holders of at least 66 2/3% of
the aggregate liquidation preference of the Series B Preference Shares and any
other shares of Voting Preference Shares then outstanding (voting together as a
single class) shall be required for the authorization or issuance of any class
or series of Senior Shares (or any security convertible into or exchangeable for
Senior Shares) ranking senior to the Series B Preference Shares as to dividend
rights or rights upon the Company’s liquidation. (2) The affirmative vote or
consent of the holders of at least 66 2/3% of the aggregate liquidation
preference of the Series B Preference Shares then outstanding shall be required
for amendments to the Company’s Memorandum of Association or Bye-Laws that would
materially adversely affect the rights of holders of the Series B Preference
Shares. SECTION 10. RANKING. The Series B Preference Shares shall, with respect
to the payment of dividends and distributions of assets upon liquidation,
dissolution and winding- up, rank senior to Junior Shares, junior to any Senior
Shares and pari passu with any Parity Shares of the Company, including those
that the Company may issue from time to time in the future. SECTION 11. RECORD
HOLDERS. To the fullest extent permitted by applicable law, the Company and the
transfer agent for the Series B Preference Shares may deem and treat the record
holder of any Series B Preference Share as the true and lawful owner thereof for
all purposes, and neither the Company nor such transfer agent shall be affected
by any notice to the contrary. SECTION 12. NOTICES. All notices or
communications in respect of Series B Preference Shares shall be sufficiently
given if given in writing and delivered in person or by first class mail,
postage prepaid, or if given in such other manner as may be permitted in this
Certificate of Designations, Bye-Laws or by applicable law. Notwithstanding the
foregoing, if Series B Preference Shares or depositary shares representing an
interest in Series B Preference Shares are issued in book-entry form through
DTC, such notices may be given to the holders of the Series B Preference Shares
in any manner permitted by DTC. SECTION 13. NO CONVERSION RIGHTS. The Series B
Preference Shares are not convertible into or exchangeable for any other
securities or property of the Company, except under the circumstances set forth
under Section 8(a). SECTION 14. NO PREEMPTIVE RIGHTS. No Series B Preference
Share shall have any rights of preemption whatsoever as to any securities of the
Company, or any 17



--------------------------------------------------------------------------------



 
[transactionagreement067.jpg]
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted. SECTION 15. OTHER RIGHTS. The Series B Preference Shares
shall not have any voting powers, preferences or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Bye- Laws or as provided by
applicable law. SECTION 16. CERTIFICATES. The Company may, at its option, issue
shares of Series B Preference Shares without certificates. As long as DTC or its
nominee is the registered owner of the Series B Preference Shares, DTC or its
nominee, as the case may be, will be considered the sole owner and holder of all
Series B Preference Shares. If DTC discontinues providing its services as
securities depositary with respect to the Series B Preference Shares, or if DTC
ceases to be ceases to be registered as a clearing agency under the Exchange
Act, in the event that a successor securities depositary is not obtained within
90 days, the Company will either print and deliver certificates for the Series B
Preference Shares or provide for the direct registration of the Series B
Preference Shares with the transfer agent. If the Company decides to discontinue
the use of the system of book-entry-only transfers through DTC (or a successor
securities depositary), certificates for the Series B Preference Shares will be
printed and delivered to DTC or the Company will provide for the direct
registration of the Series B Preference Shares with the transfer agent. Except
in the limited circumstances referred to above, owners of beneficial interests
in the Series B Preference Shares: (a) will not be entitled to have such Series
B Preference Shares registered in their names; (b) will not receive or be
entitled to receive physical delivery of securities certificates in exchange for
beneficial interests in the Series B Preference Shares; and (c) will not be
considered to be owners or holders of the Series B Preference Shares for any
purpose under the instruments governing the rights and obligations of holders of
the Series B Preference Shares. SECTION 17. STOCK EXCHANGE LISTING. The Company
shall use reasonable best efforts to cause the Series B Preference Shares to be
listed on the New York Stock Exchange as soon as possible following the Issue
Date, but in no event later than [●], 202[●],5 and to maintain such listing for
so long as any Series B Preference Shares remain outstanding, at the Company’s
sole expense. [Signature Page Follows] 5 NTD: To be the date that is 120 days
from the Issue Date. 18



--------------------------------------------------------------------------------



 
[transactionagreement068.jpg]
IN WITNESS WHEREOF, SiriusPoint Ltd. has caused this certificate to be signed by
[●], its [●] as of this ___ day of _______, 202__. SIRIUSPOINT LTD. By: Name:
[●] Title: [●] [Signature Page to Certificate of Designations]



--------------------------------------------------------------------------------



 